Exhibit 10.1

 

 

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

MPBP HOLDINGS, INC.,

ARAMARK CORPORATION,

ARAMARK CLINICAL TECHNOLOGY SERVICES, LLC,

RMK TITAN ACQUISITION CORPORATION

AND

THE SELLERS PARTY HERETO

DATED AS OF MARCH 18, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I   CERTAIN DEFINITIONS      2   

Section 1.1.

    Certain Definitions      2    ARTICLE II   THE MERGER      13   

Section 2.1.

    Merger      13   

Section 2.2.

    Closing of the Merger      13   

Section 2.3.

    Effective Time      13   

Section 2.4.

    Effects of the Merger      14   

Section 2.5.

    Certificate of Incorporation; Bylaws      14   

Section 2.6.

    Directors      14   

Section 2.7.

    Officers      14   

Section 2.8.

    Effect on Equity Securities      14   

Section 2.9.

    Closing Transactions      16   

Section 2.10.

    Option Plans      17   

Section 2.11.

    Additional Actions      17   

Section 2.12.

    Escrow Account      18    ARTICLE III   REPRESENTATIONS AND WARRANTIES OF
THE COMPANY      18   

Section 3.1.

    Organization and Qualification      18   

Section 3.2.

    Capitalization of the Group Companies      18   

Section 3.3.

    Authority      19   

Section 3.4.

    Financial Statements      20   

Section 3.5.

    Consents and Approvals; No Violations      21   

Section 3.6.

    Material Contracts      21   

Section 3.7.

    Absence of Changes      23   

Section 3.8.

    Litigation      25   

Section 3.9.

    Compliance with Applicable Law      26   

Section 3.10.

    Employee Plans      26   

Section 3.11.

    Environmental Matters      28   

Section 3.12.

    Intellectual Property      29   

Section 3.13.

    Labor Matters      30   

Section 3.14.

    Insurance      31   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 3.15.

    Tax Matters      31   

Section 3.16.

    Brokers      32   

Section 3.17.

    Real and Personal Property      32   

Section 3.18.

    Transactions with Affiliates      33   

Section 3.19.

    Corporate Records      33   

Section 3.20.

    Absence of Undisclosed Liabilities      33   

Section 3.21.

    Accounts Receivable      33   

Section 3.22.

    Inventory      33   

Section 3.23.

    Customers      34   

Section 3.24.

    Suppliers      34   

Section 3.25.

    Questionable Payments      34   

Section 3.26.

    EXCLUSIVITY      35    ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF
SELLERS      35   

Section 4.1.

    Authority      35   

Section 4.2.

    Consents and Approvals; No Violations      35   

Section 4.3.

    Title to Stock      36   

Section 4.4.

    Litigation      36   

Section 4.5.

    Brokers      36   

Section 4.6.

    EXCLUSIVITY      36    ARTICLE V   REPRESENTATIONS AND WARRANTIES OF PARENT
AND MERGER SUB      36   

Section 5.1.

    Organization      36   

Section 5.2.

    Authority      37   

Section 5.3.

    Consents and Approvals; No Violations      37   

Section 5.4.

    Brokers      38   

Section 5.5.

    Financing      38   

Section 5.6.

    Merger Sub Activities      38   

Section 5.7.

    Surviving Entity after the Merger      38   

Section 5.8.

    Acknowledgment and Representations by Parent and Merger Sub      38   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   ARTICLE VI   COVENANTS      39   

Section 6.1.

    Conduct of Business of the Company      39   

Section 6.2.

    Tax Matters      41   

Section 6.3.

    Access to Information      42   

Section 6.4.

    Efforts to Consummate      43   

Section 6.5.

    Indemnification; Directors’ and Officers’ Insurance      43   

Section 6.6.

    Exclusive Dealing      44   

Section 6.7.

    Documents and Information      44   

Section 6.8.

    Contact with Customers, Suppliers and Other Business Relations      44   

Section 6.9.

    Employee Benefits Matters      44   

Section 6.10.

    Updated Disclosure Schedules      45   

Section 6.11.

    No Public Disclosure      46   

Section 6.12.

    Approval of Agreement and Merger      46   

Section 6.13.

    Restrictive Covenants      46   

Section 6.14.

    Merger Consideration Schedule      47   

Section 6.15.

    Non-Signing Stockholders      47   

Section 6.16.

    Release      47   

Section 6.17.

    Stock and Record Books      48    ARTICLE VII   CONDITIONS TO CONSUMMATION
OF THE MERGER      48   

Section 7.1.

    Conditions to the Obligations of the Company, Parent and Merger Sub      48
  

Section 7.2.

    Other Conditions to the Obligations of Merger Sub and Parent      48   

Section 7.3.

    Other Conditions to the Obligations of the Company      49   

Section 7.4.

    Frustration of Closing Conditions      50    ARTICLE VIII   TERMINATION;
AMENDMENT; WAIVER      50   

Section 8.1.

    Termination      50   

Section 8.2.

    Effect of Termination      51    ARTICLE IX   INDEMNIFICATION      51   

Section 9.1.

    Survival of Representations      51   

Section 9.2.

    Indemnification      51   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 9.3.

    Claims      54   

Section 9.4.

    Limitations on Indemnification Obligations      56   

Section 9.5.

    Exclusive Remedies      57   

Section 9.6.

    Mitigation of Damages      58   

Section 9.7.

    Calculation of Damages      58    ARTICLE X   REPRESENTATIVE OF SELLERS     
58   

Section 10.1.

    Authorization of Representative      58   

Section 10.2.

    Successor Representative; Removal      61    ARTICLE XI   MISCELLANEOUS     
61   

Section 11.1.

    Entire Agreement; Assignment      61   

Section 11.2.

    Notices      62   

Section 11.3.

    Governing Law      63   

Section 11.4.

    Fees and Expenses      63   

Section 11.5.

    Construction; Interpretation      64   

Section 11.6.

    Exhibits and Schedules      64   

Section 11.7.

    Parties in Interest      64   

Section 11.8.

    Severability      65   

Section 11.9.

    Amendment      65   

Section 11.10.

    Extension; Waiver      65   

Section 11.11.

    Counterparts; Facsimile Signatures      65   

Section 11.12.

    Obligations of Parent and Merger Sub      66   

Section 11.13.

    Waiver of Jury Trial      66   

Section 11.14.

    Jurisdiction and Venue      66   

Section 11.15.

    Remedies      66   

Section 11.16.

    Guarantee      67   

 

-iv-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 18, 2011
is made by and among MPBP Holdings, Inc., a Delaware corporation (the
“Company”), ARAMARK Clinical Technology Services, LLC, a Delaware limited
liability company (“Parent”), RMK Titan Acquisition Corporation, a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Berkshire
Fund VI, Limited Partnership, a Massachusetts limited partnership (“Berkshire
VI”), Berkshire Fund VII, L.P., a Delaware limited partnership (“Berkshire
VII”), Berkshire Fund VII-A, L.P., a Delaware limited partnership (“Berkshire
VII-A”), Berkshire Investors LLC, a Massachusetts limited liability company
(“Berkshire LLC”), Berkshire Investors III LLC, a Massachusetts limited
liability company (“Berkshire III” and, together with Berkshire VI, Berkshire
VII, Berkshire VII-A and Berkshire LLC, “Berkshire”), Ares Capital Corporation,
a Delaware corporation (“ACC”), the other stockholders of the Company set forth
on the signature pages hereto and each other stockholder of the Company which
executes a Joinder (all such equityholders, together with Berkshire and ACC,
“Sellers”), and ARAMARK Corporation, a Delaware corporation (“ARAMARK Corp.”),
solely for purposes of Section 11.16. Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in ARTICLE I.

WHEREAS, subject to the terms and conditions set forth herein, and in accordance
with the Delaware General Corporation Law (the “DGCL”), Parent desires that
Merger Sub be merged with and into the Company, with the Company surviving;

WHEREAS, the board of directors of the Company has, upon the terms and subject
to the conditions set forth herein, (a) approved this Agreement and the
transactions contemplated hereby and (b) recommended acceptance of the Merger
and adoption of this Agreement by the Company’s stockholders;

WHEREAS, stockholders of the Company collectively owning over 85% of the
outstanding capital stock of the Company have, upon the terms and subject to the
conditions set forth herein, approved and consented to the Merger, adopted this
Agreement and approved the consummation of the transactions contemplated hereby;

WHEREAS, the board of directors of Parent and Merger Sub, and Parent, in its
capacity as the sole stockholder of Merger Sub, have each, upon the terms and
subject to the conditions set forth herein, approved and consented to the
Merger, the execution by Parent and Merger Sub of this Agreement and the
consummation of the transactions contemplated hereby in accordance with the DGCL
as well as all other applicable law; and

WHEREAS, each Seller has agreed that, following the execution of this Agreement,
it will irrevocably adopt this Agreement and approve this Agreement and the
Merger pursuant to a written consent in the form attached hereto as Exhibit A
(the “Written Consent”) and pursuant to, and in accordance with, the applicable
provisions of the DGCL, and the Company’s Governing Documents.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers, the Company, Parent and
Merger Sub hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1. Certain Definitions. As used in this Agreement, the following terms
have the respective meanings set forth below.

“ACC” has the meaning set forth in the introductory paragraph to this Agreement.

“Accrued Interest Portion” means the amount of accrued interest and revolver
fees with respect to the Indebtedness under the First Lien Agreement and Second
Lien Agreement as of the Closing Date as reflected in the payoff letters
delivered to Parent by the Company in accordance with Section 7.2(d)(viii).

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
ownership of a majority of the voting securities of the applicable Person, and
the terms “controlled” and “controlling” have meanings correlative thereto.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Alternative Proposal” means (other than by any of Parent, Merger Sub or their
respective Affiliates and except for the transactions contemplated hereby):
(a) any merger, business combination, reorganization, recapitalization,
consolidation, liquidation or winding-up in respect of the Company; (b) any
formal takeover bid or tender offer made by way of a take-over bid circular in
respect of the Company; (c) any sale of the Group Companies or substantially all
of the assets of the Group Companies or any transaction similar to the
foregoing; or (d) any written proposal or offer to do, or public announcement of
an intention to do, any of the foregoing with or from any Person.

“Ancillary Documents” has the meaning set forth in Section 3.3.

“Berkshire” has the meaning set forth in the introductory paragraph to this
Agreement.

“Berkshire III” has the meaning set forth in the introductory paragraph to this
Agreement.

“Berkshire VI” has the meaning set forth in the introductory paragraph to this
Agreement.

“Berkshire VII” has the meaning set forth in the introductory paragraph to this
Agreement.

“Berkshire VII-A” has the meaning set forth in the introductory paragraph to
this Agreement.

 

2



--------------------------------------------------------------------------------

“Berkshire LLC” has the meaning set forth in the introductory paragraph to this
Agreement.

“Berkshire Management Agreement” means the Management Agreement dated
January 30, 2007 by and between Berkshire Partners LLC and COHR Holdings, Inc.

“Business” means (a) the service and repair of medical equipment, medical
devices and/or medical systems, including multi-vendor and/or multi-modality
support, service, and repair of parts and systems for diagnostic imaging,
radiation oncology, laboratory and biomedical equipment; (b) the installation,
removal and refurbishing of medical equipment, medical devices and/or medical
systems; (c) the management of healthcare clinical engineering or biomedical
engineering operations for any owner of medical equipment, medical devices
and/or medical systems, which may include one or more of the functions set forth
in clauses (a) and (b) above; and (d) the sale or supply of parts for any
medical equipment, medical devices and/or medical systems.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in Boston, Massachusetts are open for the general transaction of business.

“Certificate of Merger” has the meaning set forth in Section 2.3.

“Claim Notice” has the meaning set forth in Section 9.3(a).

“Claim Dispute Notice” has the meaning set forth in Section 9.3(a).

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means the date on which the Closing is consummated.

“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Indebtedness” means the sum of (i) the Payoff Amount, and (ii) except
for regularly scheduled interest and revolver fee payments and credit card
payments set forth on Schedule 3.4(d), which were made in the ordinary course
pursuant to the terms of the underlying credit facilities or other agreement
governing such Indebtedness (including the First Lien Agreement and the Second
Lien Agreement, as applicable), the amount of Indebtedness of the Group
Companies outstanding on or arising since the date of the Latest Balance Sheet
that has been paid prior to the Closing.

“Company Indebtedness Statement” has the meaning set forth in
Section 2.9(a)(i)(C).

“Company Material Adverse Effect” means a material adverse effect upon the
financial condition, business, assets (other than assets relating to Taxes),
liabilities or results of operations

 

3



--------------------------------------------------------------------------------

of the Group Companies, taken as a whole; provided, however, that any adverse
change, event or effect arising from or related to the following shall not be
taken into account in determining whether a Company Material Adverse Effect has
occurred (a) conditions affecting the United States economy generally, (b) any
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (c) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in any laws, rules, regulations, orders, or
other binding directives issued by any Governmental Entity, or (e) any change,
including without limitation, any change in healthcare legislation or regulation
that is generally applicable to the industries in which the Group Companies
operate; provided, however, that with respect to subsections (a), (b), (c),
(d) and (e), the impact on the Group Companies is not disproportionate to the
impact on other entities operating in the industries in which the Group
Companies operate.

“Company Option” means any option to purchase one or more Company Shares issued
pursuant to the Option Plan.

“Company Shares” means, collectively, the shares of Common Stock of the Company,
in each case, with a par value of $0.001.

“Confidentiality Agreement” means the Nondisclosure Agreement, dated as of
July 15, 2009, by and between the Company and Parent.

“Customers” has the meaning set forth in Section 3.23.

“Damages” has the meaning set forth in Section 9.2(a).

“Deductible” has the meaning set forth in Section 9.4(a).

“DGCL” has the meaning set forth in the recitals to this Agreement.

“Dissenting Shares” has the meaning set forth in Section 2.8(d).

“Dissenting Share Payments” means (i) any payment or payments made by Parent,
the Company or the Surviving Entity in respect of any Dissenting Shares in
excess of the Purchase Price that otherwise would have been payable in respect
of such Dissenting Shares in accordance with this Agreement, or (ii) any other
costs or expenses (including specifically, but without limitation, reasonable
attorneys’ fees, costs and expenses in connection with any action or proceeding
or in connection with any investigation) incurred by Parent, the Company or the
Surviving Entity in respect of any Dissenting Shares.

“Effective Time” has the meaning set forth in Section 2.3.

“Employee Benefit Plan” means (i) each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) that any Group Company maintains, sponsors or
contributes to and (ii) any other benefit arrangement, obligation or practice to
provide benefits, other than

 

4



--------------------------------------------------------------------------------

salary, as compensation for services rendered, to one or more present or former
employees, directors, agents or independent contractors, that is maintained or
sponsored by any Group Company or to which any Group Company contributes or for
which any Group Company otherwise has or may have any liability, contingent or
otherwise, including, without limitation, bonus, nonqualified deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, change of control,
disability, workers’ compensation, death benefit, hospitalization, medical,
fringe benefit, excess benefit, executive compensation, stock appreciation,
restricted stock, indemnification, collective bargaining agreement, vacation
pay, sick leave, severance policies or arrangements, or tuition reimbursement.

“Employer Social Security Tax” means any Tax described in Section 3111(a) of the
Code.

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes and ordinances, and all binding orders, decrees,
judgments and agreements, of and with all Governmental Entities, in each case
concerning pollution or protection of health and the environment, worker health
and safety, and/or governing the handling, use, generation, treatment, storage,
transportation, disposal, manufacture, distribution, formulation, packaging,
labeling, or Release of or exposure to Hazardous Materials, as such of the
foregoing are in effect on or prior to the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that is considered a single employer with the
Company under Section 414 of the Code or Section 4001 of ERISA and any general
partner of which the Company is or has been a general partner.

“Escrow Agent” is defined in Section 2.9(b)(i).

“Escrow Agreement” is defined in Section 2.9(b)(i).

“Escrow Amount” means an amount of cash equal to $10,000,000 less the Excluded
Liability Holdback.

“Escrow Funds” is defined in Section 2.9(b)(i).

“Escrow Period” means the period of twelve (12) months beginning on the Closing
Date.

“Exchange Act” has the meaning set forth in Section 3.4(b).

“Excluded Liability” has the meaning set forth in Section 9.2(a)(xi).

“Excluded Liability Holdback” means an amount of cash equal to $500,000.

“Excluded Stub Period Taxes” means up to $1,400,000 in any federal, state, or
local Income Taxes ultimately payable by, or with respect to, the Group
Companies for the taxable period or taxable periods ending on the Closing Date.

 

5



--------------------------------------------------------------------------------

“Expense Statement” has the meaning set forth in Section 2.9(a)(i)(A).

“Financial Statements” has the meaning set forth in Section 3.4(a).

“First Lien Agreement” means the First Lien Credit Agreement among the Company,
COHR Holdings, Inc., JPMorgan Chase Bank, N.A., as successor administrative
agent, and the lenders party thereto, dated as of January 31, 2007, as amended
and restated as of March 16, 2007.

“Fundamental Representations” means representations and warranties of (a) the
Company in Section 3.2 (Capitalization), Section 3.3 (Authority), Section 3.4(d)
(regarding changes since the date of the Latest Balance Sheet) and Section 3.16
(Brokers), and (b) each Seller in Section 4.1 (Authority), Section 4.3 (Title to
Stock) and Section 4.5 (Brokers).

“GAAP” means United States generally accepted accounting principles.

“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.

“Governmental Entity” means any United States or non-United States (a) federal,
state, local, municipal, or other government, (b) governmental or
quasi-governmental entity of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal) or
(c) body exercising, or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature, including any arbitral tribunal.

“Group Companies” means, collectively, the Company and each of its Subsidiaries.

“Group Company IP Rights” has the meaning set forth in Section 3.12(a).

“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, mold, lead or lead-containing materials, polychlorinated
biphenyls, and any other chemicals, materials, substances or wastes in any
amount or concentration, in each case which are regulated under or for which
liability can be imposed under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Income Tax” means any federal, state or local Tax imposed on, or measured by,
net income.

 

6



--------------------------------------------------------------------------------

“Indebtedness” means, as of any time, without duplication, the outstanding
principal amount of, accrued and unpaid interest on, and other payment
obligations (including any prepayment premiums payable as a result of the
consummation of the Merger) arising under, any obligations of any Group Company
consisting of (a) indebtedness for borrowed money or indebtedness issued in
substitution or exchange for borrowed money or for the deferred purchase price
of property or services (but excluding any current trade payables arising in the
ordinary course of business), (b) indebtedness evidenced by any note, bond,
debenture or other debt security, (c) any obligation in respect of interest
under any existing interest rate swap or hedge agreement, (d) all obligations
under conditional sale or other title retention agreements relating to property
acquired, (e) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by a Group Company, whether or not
the indebtedness secured thereby has been assumed, (f) letters of credit and
letters of guaranty, (g) obligations under any bankers’ acceptances, and
(h) guarantees by a Group Company of indebtedness of others of the type
described in clauses (a) through (g). Notwithstanding the foregoing,
“Indebtedness” shall not include (i) any amounts included as Seller Expenses, or
(ii) balances outstanding as of Closing under the Group Companies’ credit cards,
in an amount not to exceed $549,946.64.

“Indemnification Agreements” means, collectively, those Indemnification
Agreements by and between the Company and certain officers and/or directors of
the Company, in each case as set forth on Schedule 3.18.

“Indemnified Party” has the meaning set forth in Section 9.3(a).

“Indemnified Severance Payments” means any severance payments made pursuant to
the agreements listed on Schedule 1.1(A) together with any applicable Taxes for
which the Group Companies or Parent will become liable upon payment thereof.

“Intellectual Property Rights” means all forms of legal rights and protections
of intellectual property and other intangible property rights in any country of
the world, including all right, title and interest arising under common and
statutory law to all: (i) letters patents, provisional patents, design patents,
PCT filings and other rights to inventions or designs; (ii) trade secret and
equivalent rights in confidential or proprietary information and know-how;
(iii) copyrights, mask works, moral rights or other literary property or authors
rights; (iv) rights regarding trade names, logos, domain names, URLs,
trademarks, service marks and other proprietary indicia or addresses and all
goodwill associated therewith; (v) computer programs and other software in
source code, object code, executable code and all other formats, and all
documentation therefore; (vi) Internet-based and other digital and electronic
materials, including web sites, ftp sites and the software, content, information
and other data thereon and therein; (vii) any similar, corresponding or
equivalent rights relating to intangible intellectual property; and (viii) all
applications, registrations, issuances, divisions, continuations, renewals,
reissuances and extensions of the foregoing.

“Investment Partners” has the meaning set forth in Section 6.11.

“Joinder” means a Joinder to this Agreement substantially in the form of
Exhibit B hereto.

 

7



--------------------------------------------------------------------------------

“Knowledge of the Company” means the actual knowledge of Don Borchert, Gerald
Bowe, Scott Mahosky, Francis Vonder Haar, Kathy Helbringer, Dave Beaulieu, Ben
Hansen, Stephanie Truitt and Rob Piconi.

“Latest Balance Sheet” has the meaning set forth in Section 3.4(a)(ii).

“Leased Real Property” has the meaning set forth in Section 3.17(a).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge.

“Liquidated Claim Notice” has the meaning set forth in Section 9.3(a).

“Management Closing Bonuses” means the bonus amounts payable to certain officers
and employees of the Company at the Closing as set forth on Schedule A-1.

“Management Escrow Bonuses” means the portion of the Management Closing Bonuses
which may become payable to certain officers and employees of the Company from
the Escrow Funds as set forth on Schedule A-1.

“Material Contracts” has the meaning set forth in Section 3.6.

“Merger” has the meaning set forth in Section 2.1.

“Merger Consideration Schedule” means Schedule A attached hereto, which (i) as
of the date hereof, sets forth the following, calculated in accordance with the
terms and conditions of the Company’s Governing Documents as in effect on the
date hereof and assuming that the Closing occurred on the date hereof: (A) the
Per Share Payment (assuming no deductions related to the Escrow Amount) for each
Seller, (B) the portion of the Escrow Amount that each Seller would receive if
the full Escrow Amount is released to the Representative for further
distribution in accordance with the terms of this Agreement and the Escrow
Agreement, and (C) the amount of Purchase Price to be paid to each Seller at the
Closing under Section 2.9(b)(iv), (ii) sets forth a detailed breakdown of the
manner in which the Escrow Amount (including the Management Escrow Bonuses)
would be distributed if the full Escrow Amount is released to the Representative
(for further distribution to or on behalf of the Sellers), including the Persons
to whom the Escrow Amount would be distributed and the amount and priority of
such distributions, and (iii) shall be updated in accordance with Section 6.14
to set forth the foregoing information as of the actual Closing Date.

“Merger Sub” has the meaning set forth in the introductory paragraph to this
Agreement.

“Merger Sub Shares” has the meaning set forth in Section 2.8(a).

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

“New Plans” has the meaning set forth in Section 6.9(a).

“Option Plan” means the Company’s 2007 Equity Incentive Plan.

 

8



--------------------------------------------------------------------------------

“Other Antitrust Laws” means the antitrust, competition and foreign investment
laws of all jurisdictions other than those of the United States.

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Parent Indemnified Party” has the meaning set forth in Section 9.2(a).

“Payoff Amount” means the amount necessary to satisfy in full the Indebtedness
of the Group Companies that is outstanding as of the Closing, as reflected in
the payoff letters delivered to Parent by the Company in accordance with
Section 7.2(d)(viii).

“Payroll Taxes” means any federal, state, and, local Taxes imposed on either the
service provider or service recipient with respect to compensation payable for
services rendered or to be rendered. For the avoidance of doubt, Payroll Taxes
shall include any Taxes described in Section 3301, Section 3402(a),
Section 3101(a), Section 3101(b), Section 3111(a), and 3111(b) of the Code or
under any comparable provisions of state or local law.

“Per Share Payment” means an amount equal to the quotient obtained by dividing
(a) the aggregate Purchase Price payable to holders of Company Shares under
Section 2.9(b)(iv) (assuming there are no Dissenting Shares and no deduction for
the Representative Expense Amount or the portion of the Escrow Amount or
Excluded Liability Holdback to which holders of Company Shares would be entitled
hereunder) by (b) the number of Company Shares issued and outstanding as of
immediately prior to the Effective Time.

“Permitted Liens” means (a) statutory or common law liens in favor of mechanics,
materialmen, carriers and repairers to the extent payment is not in arrears or
otherwise due, (b) Liens for Taxes not yet due and payable as of the Closing
Date or which are being contested in good faith and for which an adequate
accrual has been made on the Company’s books, (c) encumbrances and restrictions
on real property (including easements, covenants, conditions, rights of way and
similar restrictions) that do not materially interfere with the Group Companies’
present uses or occupancy of such real property, (d) Liens granted to any lender
at the Closing in connection with any financing by Parent or Merger Sub of the
transactions contemplated hereby, (e) zoning, building codes and other land use
laws regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Entity having
jurisdiction over such real property and which are not violated by the current
use or occupancy of such real property or the operation of the businesses of the
Group Companies, (f) Liens described on Schedule B and (g) any right, interest,
Lien or title of a licensor, sublicensor, licensee, sublicensee, lessor or
sublessor under any license, lease or other similar agreement or in the property
being leased or licensed.

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

“Pre-Closing Taxes” means, without duplication, any Taxes of a Group Company
attributable to a taxable period (or portion thereof) ending on or prior to the
Closing Date; any Taxes of the Group Company attributable to the portion of any
Straddle Period ending on the Closing Date; any Taxes resulting from the
transactions contemplated by this Agreement; and

 

9



--------------------------------------------------------------------------------

any obligation of the Group Company to pay the Taxes of another Person
attributable to a taxable period (or portion thereof) ending on or prior to the
Closing Date as a transferee or successor, by contract, operation of law, or
otherwise to the extent related to an arrangement or transaction entered into,
or relationship existing, on or before the Closing Date; provided that
Pre-Closing Taxes shall be determined without regard to any Excluded Stub Period
Taxes for all purposes herein.

“Prohibited Action” has the meaning set forth in Section 9.3(c).

“Publicly Available Software” means any software that requires as a condition of
use, modification, and/or distribution of such software that such software or
other software incorporated into or derived from such software (a) be disclosed
or distributed in source code form; (b) be licensed for the purpose of making
derivative works; (c) be redistributable at no or minimal charge; or (d) is
distributed with or subject to a license that has been approved by the Open
Source Initiative, as referenced at
http://www.opensource.org/licenses/alphabetical.

“Purchase Price” means $154,100,000, minus (a) the amount of Company
Indebtedness, other than the Accrued Interest Portion, minus (b) the amount of
Seller Expenses.

“Real Property Lease” has the meaning set forth in Section 3.17(a).

“Recognized Tax Benefit” means as to Damages of the Parent Indemnified Parties
the net cash savings in Taxes to the Parent Indemnified Parties that result from
the current deductibility of such Damages against the income tax liability of
the Parent Indemnified Parties in the taxable period in which such deduction is
allowable as determined through inclusion of such deduction on a Tax Return
prepared by the Parent Indemnified Parties in good faith and in compliance with
applicable law. A Recognized Tax Benefit shall be deemed “Recognized” for the
purpose of this Agreement when reflected as an inclusion in the Tax Return
described in the immediately preceding sentence but a Parent Indemnified Party
shall be under no obligation to share such Tax Return with the Sellers or any
other Person, but promptly upon written request by the Representative, the
relevant Parent Indemnified Party shall share a written explanation summarizing
the principles under which the Recognized Tax Benefit was calculated. All
decisions regarding the calculation of Recognized Tax Benefit shall be made
exclusively by the Parent Indemnified Parties, but shall be exercised in good
faith and in compliance with applicable laws.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, migrating, leaching, dumping, or disposing of
a Hazardous Material.

“Representative” has the meaning set forth in Section 10.1(a).

“Representative Expense Amount” means an amount of cash equal to $272,190.04.

“Response Period” has the meaning set forth in Section 9.3(a).

“Responsible Party” has the meaning set forth in Section 9.3(a).

 

10



--------------------------------------------------------------------------------

“Schedules” has the meaning set forth in Section 6.10.

“Second Lien Agreement” means that certain Second Lien Credit Agreement among
the Company, COHR Holdings, Inc., the several lenders party thereto and Ares
Capital Corporation, dated as of January 31, 2007, as amended as of March 16,
2007.

“Seller Expenses” means, without duplication, the collective amount payable by
the Group Companies, the Representative or Sellers for the following, in each
case to the extent outstanding on or arising from the date of the Latest Balance
Sheet to the Closing, whether or not paid prior to the date of this Agreement or
prior to the Closing: (i) all out-of-pocket costs and expenses incurred in
connection with the transactions contemplated by this Agreement, including all
third party legal, accounting, investment banking (including any brokers’ fees)
and financial advisory fees, costs and expenses, (ii) the fees and expenses of
Jefferies & Company, Inc. and Ropes & Gray LLP, (iii) other than such fees and
expenses which are waived and terminated by Berkshire at or prior to the
Closing, the fees and expenses of Berkshire or any Berkshire Affiliate, whether
arising pursuant to the Berkshire Management Agreement or otherwise, (iv) except
for the Indemnified Severance Payments and those payments that may be made
pursuant to the agreements set forth on Schedule 1.1(B), any change of control
payments or other similar arrangements payable as a result of the consummation
of the transactions contemplated herein, including any change of control, golden
parachute, or similar payments (including severance payments and the Management
Closing Bonuses other than the Management Escrow Bonuses) made or to be made to
employees of any Group Company that are contractually or legally triggered by a
change of control transaction or that are made at the discretion of a Group
Company determined prior to the Closing, regardless of whether the employment of
such employees will be terminated in connection with the transactions
contemplated herein, and (v) any Taxes for which the Group Companies will become
liable upon distribution of any of the foregoing. Notwithstanding the foregoing,
Seller Expenses shall not include (a) any Employer Social Security Taxes for
which the Group Companies will become liable upon payment of the Management
Closing Bonuses pursuant to Section 9.2(b)(v), (b) any Payroll Taxes payable
from the Escrow Amount with respect to the Management Escrow Bonuses pursuant to
Section 9.2(a)(xiv), or (c) any amounts required to be paid after the Closing
from the Escrow Amount hereunder.

“Seller Indemnified Party” has the meaning set forth in Section 9.2(b).

“Sellers” has the meaning set forth in the introductory paragraph to this
Agreement.

“Site” means the Leased Real Property and any other real properties currently or
previously owned, leased, operated or occupied by: (i) any of the Group
Companies; (ii) any predecessors of any of the Group Companies; or (iii) any
entities previously owned by any of the Group Companies, in each case, including
all soil, subsoil, surface waters and groundwater thereat.

“Stockholders Agreement” has the meaning set forth in Section 3.2(c).

“Straddle Periods” means, with respect to any Group Company, any taxable period
that includes, but does not end on, the Closing Date. For purposes of this
Agreement, (a) the amount

 

11



--------------------------------------------------------------------------------

of any Taxes based on or measured by income or receipts or expenses (e.g.,
payroll Taxes) of any Group Company attributable to the portion of a Straddle
Period ending on the Closing Date shall be determined based on an interim
closing of the books as of the close of business on the Closing Date, (b) in the
case of any periodic Taxes imposed in respect of property of a Group Company
(excluding, for the avoidance of doubt, any income Tax) that apply ratably to a
Straddle Period, the amount of any Taxes that relates to the portion of a
Straddle Period ending on the Closing Date shall be deemed to be the amount of
such Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the portion of the Straddle Period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period, and (c) the amount of sales, VAT, withholding and similar
transactions-based Taxes (other than Taxes allocated to Parent under
Section 6.2(b)) attributable to the portion of a Straddle Period ending on the
Closing Date shall include the amount of such Tax arising from transactions of a
Group Company that occurred on or prior to the Closing Date; provided, that any
such Tax arising on the Closing Date but after the Closing shall be attributable
to the portion of a Straddle Period ending on the Closing Date only to the
extent that such Tax arises in the ordinary course of a Group Company’s business
or with respect to the transactions contemplated by this Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interests thereof is at
the time owned, directly or indirectly, by such Person or one or more
Subsidiaries of such Person or a combination thereof and for this purpose, a
Person or Persons own a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be a, or control
any, managing director or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.

“Surviving Entity” has the meaning set forth in Section 2.1.

“Surviving Entity Share” means a share of stock of the Surviving Entity.

“Surviving Entity Bylaws” has the meaning set forth in Section 2.5(b).

“Surviving Entity Certificate of Incorporation” has the meaning set forth in
Section 2.5(a).

“Tail Policy” means the non-cancellable “tail” coverage insurance policy
described on Schedule 1.1(C) under the Company’s current directors’ and
officers’ liability insurance policies.

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
real property gains, registration, value added, excise, natural resources,
severance, stamp, occupation, windfall

 

12



--------------------------------------------------------------------------------

profits, environmental (under Section 59A of the Code), customs, duties, real
property, personal property, escheat, unclaimed property, capital stock, social
security (or similar), unemployment, disability, payroll, license, employee,
withholding or other tax, of any kind whatsoever, including any interest,
penalties or additions to tax in respect of the foregoing (whether disputed or
not).

“Tax Return” has the meaning set forth in Section 3.15(a).

“Termination Date” has the meaning set forth in Section 8.1(d).

“Third Party Claim” has the meaning set forth in Section 9.3(b).

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury.

“Unliquidated Claim” has the meaning set forth in Section 9.3(a).

“Unliquidated Claim Notice” has the meaning set forth in Section 9.3(a).

“Unpaid Seller Expenses” means the amount of Seller Expenses unpaid as of
immediately prior to the Closing.

“Update” has the meaning set forth in Section 6.10.

“Written Consent” has the meaning set forth in the recitals to this Agreement.

ARTICLE II

THE MERGER

Section 2.1. Merger. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the DGCL, Merger Sub shall be merged with
and into the Company (the “Merger”) at the Effective Time. Following the
Effective Time, the separate existence of Merger Sub shall cease and the Company
shall continue as the surviving entity of the Merger (the “Surviving Entity”)
and shall succeed to and assume all the rights and obligations of Merger Sub in
accordance with the DGCL.

Section 2.2. Closing of the Merger. The closing of the Merger (the “Closing”)
shall take place at the offices of Ropes & Gray LLP, Prudential Tower, 800
Boylston Street, Boston, Massachusetts on the second Business Day after the
satisfaction or waiver of the conditions set forth in ARTICLE VII (not including
conditions which are to be satisfied by actions taken at the Closing), unless
another time, date or place is agreed to in writing by the parties hereto.

Section 2.3. Effective Time. Subject to the terms and conditions set forth in
this Agreement, on the Closing Date (or on such other date as Parent and the
Company may agree), the parties hereto shall cause an agreement or certificate
of merger (in any such case, the “Certificate of Merger”) to be executed and
filed with the Secretary of State of the State of Delaware in such form as
required by, and in accordance with applicable provisions of, the DGCL. The
Merger shall become effective at the time that the Certificate of Merger is
accepted

 

13



--------------------------------------------------------------------------------

for filing by the Secretary of State of the State of Delaware or at such later
date and time as specified in the Certificate of Merger (the time the Merger
becomes effective being referred to herein as the “Effective Time”).

Section 2.4. Effects of the Merger. The Merger shall have the effects set forth
in Section 251 of the DGCL. Without limiting the generality of the foregoing,
and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Entity, and all debts, liabilities, obligations, restrictions,
disabilities and duties of each of the Company and Merger Sub shall become the
debts, liabilities, obligations, restrictions, disabilities and duties of the
Surviving Entity.

Section 2.5. Certificate of Incorporation; Bylaws.

(a) At the Effective Time, the certificate of incorporation of Merger Sub in
effect immediately prior to the Effective Time shall become the certificate of
incorporation of the Surviving Entity (the “Surviving Entity Certificate of
Incorporation”) until thereafter changed or amended as provided therein or by
applicable law.

(b) At the Effective Time, the bylaws of Merger Sub in effect immediately prior
to the Effective Time shall become the bylaws of the Surviving Entity (the
“Surviving Entity Bylaws”) until thereafter changed or amended as provided
therein or by applicable law.

Section 2.6. Directors. The directors of Merger Sub immediately prior to the
Effective Time shall be the initial directors of the Surviving Entity, each to
hold office in accordance with the Surviving Entity Certificate of Incorporation
and the Surviving Entity Bylaws until such director’s successor is duly elected
or appointed and qualified, or until the earlier of their death, resignation or
removal.

Section 2.7. Officers. The officers of the Company immediately prior to the
Effective Time shall be the initial officers of the Surviving Entity, each to
hold office in accordance with the Surviving Entity Certificate of Incorporation
and the Surviving Entity Bylaws until such officer’s successor is duly elected
or appointed and qualified, or until the earlier of their death, resignation or
removal.

Section 2.8. Effect on Equity Securities.

(a) Conversion of Merger Sub Shares. At the Effective Time, by virtue of the
Merger and without any action on the part of Parent, Merger Sub, the Company or
the holder thereof, each share of capital stock of Merger Sub issued and
outstanding immediately prior to the Effective Time (collectively, the “Merger
Sub Shares”) shall be converted into one (1) Surviving Entity Share.

(b) Conversion of Company Shares. At the Effective Time, each Company Share
issued and outstanding as of immediately prior to the Effective Time (other than
Dissenting Shares) shall, by virtue of the Merger and without any action on the
part of Parent, Merger Sub, the Company or the holder of such Company Share, be
canceled and extinguished and be converted into and shall become the right to
receive the Per Share Payment and a portion (if any) of the Escrow Funds and the
Representative Expense Amount, in each case, as provided

 

14



--------------------------------------------------------------------------------

herein. From and after the Effective Time, the holder(s) of certificates, if
any, evidencing ownership of the Company Shares outstanding immediately prior to
the Effective Time shall cease to have any rights with respect to such Company
Shares except as otherwise provided for herein or under applicable law.

(c) Withholding. The Parent or Surviving Entity shall be entitled to deduct and
withhold from the Purchase Price otherwise payable pursuant to this Agreement to
any holder of Company Shares or other Person such amount as Parent or the
Surviving Entity is required to deduct and withhold with respect to such payment
under the Code, or any provision of applicable state, local or foreign law. To
the extent that amounts are so withheld, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Person in respect
of which such deduction and withholding was made.

(d) Treatment of Dissenting Shares. Notwithstanding anything in this Agreement
to the contrary, holders of Company Shares who have properly demanded appraisal
of such shares pursuant to, and who comply in all respects with, the provisions
of Section 262 of the DGCL (“Dissenting Shares”) shall not have such shares
converted into the applicable Per Share Payment and a portion (if any) of the
Escrow Funds and the Representative Expense Amount as provided herein, but
instead such holders shall be entitled to such rights (and only such rights) as
are granted under Section 262 of the DGCL. At the Effective Time, all Dissenting
Shares shall no longer be outstanding and shall automatically be canceled and
extinguished and shall cease to exist, and except as otherwise provided by law,
each holder of Dissenting Shares shall cease to have any rights with respect
thereto other than the rights granted pursuant to Section 262 of the DGCL.
Notwithstanding the foregoing, if any holder shall fail to validly perfect or
shall otherwise waive, withdraw or lose the right to appraisal under Section 262
of the DGCL or if a court of competent jurisdiction shall determine that such
holder is not entitled to the relief provided by Section 262 of the DGCL, then
the rights of such holder under Section 262 of the DGCL shall cease and such
Dissenting Shares shall be deemed to have been converted at the Effective Time
into, and shall become, the applicable Per Share Payment and a portion (if any)
of the Escrow Funds and the Representative Expense Amount as provided herein.
The Company shall give Parent prompt written notice of any demands for appraisal
with respect to Dissenting Shares, and Parent shall have the opportunity to
participate in all negotiations and proceedings with respect to such demands,
and any settlements with respect thereto shall not be entered into by the
Company without the prior written consent of Parent. Any payments to be made in
respect of Dissenting Shares will be made by Parent and/or the Surviving Entity
and any such payments may be satisfied from the Escrow Funds as set forth in
ARTICLE IX.

(e) No Further Ownership Rights in Capital Stock. The consideration paid in
accordance with the terms hereof (including the Escrow Funds and the
Representative Expense Amount) shall be deemed to have been paid in full
satisfaction of all rights pertaining to the Company Shares, and, from and after
the Effective Time, the holders of certificates representing ownership of
Company Shares shall cease to have any rights with respect to such shares,
except as otherwise expressly provided for in this Agreement. At the Effective
Time, the stock transfer books of the Company shall be closed, and thereafter
there shall be no further registration of transfers on the records of the
Surviving Entity of shares of Company Shares. If, after the Effective Time,
certificates are presented to Parent or the Surviving Entity for any reason,
they shall be canceled and exchanged as provided in this Section 2.8.

 

15



--------------------------------------------------------------------------------

Section 2.9. Closing Transactions.

(a) Purchase Price; Statements.

(i) No later than two Business Days prior to the Closing, the Company shall
deliver to Parent the following:

(A) a statement, in substantially the form attached as Exhibit C to this
Agreement (the “Expense Statement”), which shall set forth the total amount of
all Seller Expenses;

(B) a statement (which statement shall be in form and substance reasonably
acceptable to Parent) from each broker, financial advisor and legal counsel to
the Group Companies, including Jefferies & Company, Inc., Berkshire Partners LLC
and Ropes & Gray LLP, to the effect that, with respect to each such broker,
financial advisor or legal counsel, as applicable, there are no Seller Expenses
payable by any of the Group Companies to such broker, financial advisor or legal
counsel, as applicable, other than those reflected in the Expense Statement; and

(C) a statement, in substantially the form attached as Exhibit D (the “Company
Indebtedness Statement”), which shall set forth (1) the total amount of
principal and accrued interest of all Indebtedness of the Group Companies that
is outstanding as of the Closing, and (2) the total amount of principal and
accrued interest of all Company Indebtedness as of the Closing.

(b) Payment of Purchase Price. At the Closing, Parent shall pay, or shall cause
the Company, Merger Sub or the Surviving Entity to pay, in cash by wire transfer
of immediately available funds, the following amounts:

(i) first, an amount equal to the Escrow Amount shall be deposited with JPMorgan
Chase Bank, National Association (the “Escrow Agent”) as escrow agent under the
escrow agreement (the “Escrow Agreement”), substantially in the form of Exhibit
E hereto, to be entered into at the Closing by Parent, the Representative and
the Escrow Agent. At any time, the amount of cash held by the Escrow Agent
related to the Escrow Amount, together with any proceeds thereon, shall at such
time constitute the “Escrow Funds.” The Escrow Agreement sets forth the terms
upon which disbursements shall be made by the Escrow Agent;

(ii) second, the Unpaid Seller Expenses, to such account or accounts as are
specified to the Parent in writing by the Company;

(iii) third, the Payoff Amount, to such account or accounts as are specified to
the Parent in writing by the Company;

 

16



--------------------------------------------------------------------------------

(iv) fourth, the Representative Expense Amount, to an account established by the
Representative for purposes of satisfying costs, expenses and/or liabilities
incurred in its capacity as the Representative and otherwise in accordance with
this Agreement; and

(v) fifth, with respect to each stockholder of the Company owning a Company
Share that is issued and outstanding as of immediately prior to the Effective
Time, the amount of cash set forth opposite such stockholder’s name on the
Merger Consideration Schedule; provided that to the extent such Seller is not
yet a party to this Agreement, the payment with respect to such Seller’s Company
Shares shall be withheld by Parent, the Company, Merger Sub or the Surviving
Entity as the case may be, until such time as such Person holding such Company
Share as of immediately prior to the Effective Time, executes a Joinder and
becomes a Seller hereunder and delivers the certificates formerly representing
such Person’s Company Shares, at which time Parent shall, or shall cause the
Surviving Entity to, make the applicable payment to such Person.

In no event shall the sum of the payments contemplated by Sections 2.9(b)(i)
through (iv) exceed $154,100,000.

In addition to the Merger Consideration Schedule and the deliverables set forth
in Section 7.2, the Representative shall provide Parent with a flow of funds
setting forth the amounts to be paid pursuant to Section 2.9 (including with
respect to each holder of Company Shares and Company Options) along with wire
instructions therefor at least one Business Day prior to the Closing Date.

Section 2.10. Option Plans.

(a) Prior to the Closing, the Company shall take the appropriate actions
pursuant to the Option Plan (and the underlying option grant agreements) that
are necessary to cancel or terminate all outstanding Company Options effective
as of the Effective Time and to ensure that no holder of Company Options shall
be due any consideration with respect to such Company Options issued pursuant to
the Option Plan, either upon cancellation of the Company Options or otherwise.

(b) The Option Plan shall terminate as of the Effective Time, and no holder of
Company Options issued pursuant to the Option Plan or any participant in the
Option Plan shall have any rights thereunder, including any rights to acquire
any equity securities of the Company, the Surviving Entity or any Subsidiaries
thereof, other than as set forth herein or by applicable law.

Section 2.11. Additional Actions. If, at any time after the Effective Time, the
Surviving Entity shall consider or be advised that any deeds, bills of sale,
assignments, assurances or any other actions or things are reasonably necessary
or desirable to vest, perfect or confirm of record or otherwise in the Surviving
Entity its right, title or interest in, to or under any of the rights,
properties or assets of Merger Sub or the Company or otherwise to carry out this
Agreement, the officers of the Surviving Entity shall be authorized to execute
and deliver, in the name and on behalf of Merger Sub or the Company, all such
deeds, bills of sale, assignments and assurances

 

17



--------------------------------------------------------------------------------

and to take and do, in the name and on behalf of Merger Sub or the Company, all
such other actions and things as may be reasonably necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Surviving Entity or otherwise to carry
out this Agreement.

Section 2.12. Escrow Account. Each of the Sellers acknowledges and agrees that
(a) in exchange for causing the retirement and satisfaction in full of all
Indebtedness of the Company owing to ACC, ACC (in its capacity as a lender to
the Company, and not in its capacity as a Seller), shall be granted the right to
receive a portion of the Escrow Fund as set forth on the Merger Consideration
Schedule in respect of such Indebtedness, and (b) a portion of the Management
Closing Bonuses may be payable from the Escrow Fund as set forth on the Merger
Consideration Schedule, in each case subject to the terms of this Agreement and
the Escrow Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Merger Sub as of the
date hereof and as of the Closing Date as follows:

Section 3.1. Organization and Qualification.

(a) Each Group Company is a corporation, limited liability company, limited
partnership or other business entity, as the case may be, duly organized,
validly existing and in good standing (or the equivalent thereof, if applicable)
under the laws of its respective jurisdiction of formation or organization (as
applicable). Each Group Company has the requisite corporate, limited partnership
or other applicable power and authority to own, lease and operate its properties
and assets and to carry on its businesses as conducted since February 1, 2007
and as presently conducted.

(b) Each Group Company is duly qualified or licensed to transact business and is
in good standing (if applicable) in each jurisdiction in which the property and
assets owned, leased or operated by it, or the nature of the business conducted
by it, makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not reasonably be expected to have a Company Material Adverse
Effect.

(c) The Company has made available to Parent an accurate and complete copy of
each Governing Document of each Group Company, in each case, as in effect as of
the date of this Agreement.

Section 3.2. Capitalization of the Group Companies

(a) The authorized capital stock of the Company consists of 2,000,000 shares of
Company Shares. All of the issued and outstanding Company Shares are duly
authorized, validly issued, fully-paid and non-assessable and are owned of
record and beneficially by the Persons set forth in Schedule 3.2(a), free and
clear of all Liens. Except as set forth on Schedule 3.2(a), there are
outstanding (i) no other equity securities of the Company, (ii) no securities of

 

18



--------------------------------------------------------------------------------

the Company convertible into or exchangeable for equity securities of the
Company, and (iii) no options or other rights to acquire from the Company and no
obligations of the Company to issue, any equity securities or securities
convertible into or exchangeable for equity securities of the Company.

(b) Except as set forth on Schedule 3.2(b), no Group Company directly or
indirectly owns any equity or similar interest in, or any interest convertible
into or exchangeable or exercisable for, at any time, any equity or similar
interest in, any Person. Schedule 3.2(b) sets forth the name, owner,
jurisdiction of formation or organization (as applicable) and percentages of
outstanding equity interests owned, directly or indirectly, by each Group
Company, with respect to each Person of which such Group Company owns directly
or indirectly, any equity interests. All outstanding equity interests of each
Subsidiary of the Company (except to the extent such concepts are not applicable
under the applicable law of such Subsidiary’s jurisdiction of formation or other
applicable law) are duly authorized, validly issued, fully-paid and
non-assessable and are owned, beneficially and of record, by another Group
Company, free and clear of all Liens. Except as set forth on Schedule 3.2(b),
(i) the outstanding equity interests of each Subsidiary of the Company are
certificated, (ii) there are no outstanding (A) equity interests of any
Subsidiary of the Company, (B) securities of any Subsidiary of the Company
convertible into or exchangeable for, at any time, equity securities of any
Subsidiary of the Company or (C) options or other rights to acquire from any
Subsidiary of the Company, and no obligation of any Subsidiary of the Company to
issue, any equity securities or securities convertible into or exchangeable for,
at any time, equity securities of any Subsidiary of the Company.

(c) The Company has provided Parent with a true and correct copy of the
Stockholders Agreement dated as of January 31, 2007 (as amended through the date
hereof, the “Stockholders Agreement”) and all amendments thereto. To the
Knowledge of the Company, there are no agreements relating to the ownership of
any equity interest in any Group Company other than the Stockholders Agreement.
Each holder of Company Shares is party to the Stockholders Agreement and bound
by the take-along provisions set forth in Section 2.3 thereof.

Section 3.3. Authority. The Company has the requisite corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument and/or certificate contemplated by this Agreement to be
executed in connection with the transactions contemplated hereby (the “Ancillary
Documents”) to which the Company is a party, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each of the ancillary Documents to which the Company is a party and the
performance by the Company of its obligations hereunder and thereunder have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been (and each of the Ancillary Documents to which the
Company will be a party will be at or prior to the Closing) duly executed and
delivered by the Company and constitutes (or will constitute when executed) a
valid, legal and binding agreement of the Company (assuming that this Agreement
has been and the Ancillary Documents to which the Company is a party will be
duly and validly authorized, executed and delivered by the other Persons party
thereto at or prior to the Closing), enforceable against the Company in
accordance with their respective terms, except (i) to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and (ii) that the availability of equitable remedies, including
specific performance, is subject to

 

19



--------------------------------------------------------------------------------

the discretion of the court before which any proceeding thereof may be brought.
The affirmative vote or written consent of the holders of a majority of the
outstanding shares of Company Shares, voting together as a single class, is the
only vote of the holders of any class or series of the Company’s capital stock
necessary, whether under applicable law or otherwise, to approve and adopt this
Agreement and the transactions contemplated hereby.

Section 3.4. Financial Statements.

(a) Attached hereto as Schedule 3.4 are the following financial statements (such
financial statements, the “Financial Statements”):

(i) the audited consolidated balance sheets of COHR Holdings, Inc. and its
consolidated Subsidiaries as of March 31, 2010, 2009 and 2008 and the related
audited consolidated statements of income, cash flows and stockholders’ equity
for the fiscal years of COHR Holdings, Inc. then ended; and

(ii) the unaudited consolidated balance sheet of COHR Holdings, Inc. and its
consolidated Subsidiaries as of December 31, 2010 (the “Latest Balance Sheet”)
and the related unaudited consolidated statements of income and cash flows for
the nine-month period then ended.

Except as set forth on Schedule 3.4, the Financial Statements (i) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby subject, in the case of unaudited Financial Statements,
to the absence of footnotes and normal and recurring year end adjustments that
are not expected to be material individually or in the aggregate and (ii) fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of the Group Companies as of the dates thereof and
for the periods therein referred to (subject, in the case of unaudited Financial
Statements, to the absence of footnotes and normal year end adjustments that are
not expected to be material individually or in the aggregate).

(b) No Group Company has received any complaint, allegation, assertion or claim
in writing regarding the accounting practices, procedures, methodologies or
methods of any Group Company or its internal accounting controls, including any
such complaint, allegation assertion or claim that the Company has engaged in
questionable accounting or auditing practices. The Company has made available to
Parent a summary of (i) any disclosure made by management to the Company’s
auditors or the Board of Directors of the Company since March 31, 2007, or
(ii) any management letters, or other formal communications, from the Company’s
auditors to the Company, any officers of the Company or the Board of Directors
of the Company, in each case regarding (1) any significant deficiencies and
material weaknesses in the design or operation of disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Securities and Exchange Act of
1934, as amended (the “Exchange Act”)) or of internal control over financial
reporting (as defined in Rule 13a-15(f) of the Exchange Act) which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial data, (2) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting, or (3) any other
deficiencies in the Company’s or its Subsidiaries’ accounting systems.

 

20



--------------------------------------------------------------------------------

(c) The Company was organized solely for the purpose of holding the equity
securities of COHR Holdings, Inc. and, since its inception, the Company has not
engaged in any activities or business, and has had no liabilities or obligations
whatsoever, other than those related to the acquisition and ownership of the
equity securities of COHR Holdings, Inc., the guarantee or security of
indebtedness of COHR Holdings, Inc. and the sale of the Company’s equity
securities. The assets of the Company consist of, and since January 31, 2007
have only consisted of, the equity securities of COHR Holdings, Inc., and cash
from sales of equity to stockholders of the Company.

(d) Except as set forth on Schedule 3.4(d), since the date of the Latest Balance
Sheet, there has not been (i) any payment by any Group Company of any
Indebtedness other than regularly scheduled payments set forth on Schedule
3.4(d), which were made in accordance with the terms of the underlying credit
facilities or other agreement governing such Indebtedness, (ii) any declaration,
setting aside or payment of any dividend by any Group Company, or the making of
any other distribution to any Seller or Affiliate of any Seller, whether in
respect of the capital stock of any Group Company or otherwise, (iii) any
payment to Berkshire or any Berkshire Affiliate, whether arising pursuant to the
Berkshire Management Agreement or otherwise, or (iv) any payment by any Group
Company of any Seller Expenses.

Section 3.5. Consents and Approvals; No Violations. Except as set forth on
Schedule 3.5, assuming the truth and accuracy of the representations and
warranties of Parent and Merger Sub set forth in Section 5.3, no material
notices to, filings with, or authorizations, consents or approvals of any
Governmental Entity are necessary for the execution, delivery or performance by
any Group Company of this Agreement or the Ancillary Documents to which the
Company is a party or the consummation by the Company of the transactions
contemplated hereby or thereby, except for (i) compliance with and filings under
the HSR Act or applicable Other Antitrust Laws, (ii) the filing of the
Certificate of Merger, and (iii) those that may be required solely by reason of
Parent’s or Merger Sub’s (as opposed to any other third party’s) participation
in the transactions contemplated hereby. Neither the execution, delivery or
performance by the Company of this Agreement or the Ancillary Documents to which
the Company is a party nor the consummation by the Company of the transactions
contemplated hereby or thereby will (a) conflict with or result in any breach of
any provision of any Group Company’s Governing Documents, (b) except as set
forth on Schedule 3.5, result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default under or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of or require the consent or authorization of any
Person under any Material Contract of any Group Company, Real Property Lease or
material permit, (c) violate any order, writ, injunction, decree, law, statute,
rule or regulation of any Governmental Entity having jurisdiction over any Group
Company or any of their respective properties or assets or (d) except as
contemplated by this Agreement or with respect to Permitted Liens, result in the
creation of any Lien upon any of the material assets of any Group Company.

Section 3.6. Material Contracts.

(a) Except as set forth on Schedule 3.6(a) and except for this Agreement, no
Group Company is a party to or bound by any of the following contracts or
agreements (to the extent any such contract or agreement remains in effect) (all
such contracts or agreements required to be disclosed on Schedule 3.6(a) are
referred to herein as the “Material Contracts”):

(i) any contract or agreement with a customer of any of the Group Companies
involving (A) potential annual commitments or payments to any Group Company in
excess of $250,000 or (B) actual revenue received by any Group Company in excess
of $250,000 for the twelve month period ending December 31, 2010; provided,
however that with respect to the Group Companies’ ReMedPar business, Schedule
3.6 sets forth those contracts or agreements with a customer of any of the Group
Companies involving such annual commitments or payments or actual revenue in
excess of $50,000;

 

21



--------------------------------------------------------------------------------

(ii) any contract or agreement with a supplier of any of the Group Companies
involving potential annual commitments or payments by any Group Company in
excess of $25,000;

(iii) contract for the employment of any present or former officer or individual
employee, and any severance agreements or any agreements with present or former
officers or individual employees pursuant to which payment obligations of any
Group Company arise as a result of the transactions contemplated hereby;

(iv) any contract or agreement with any present or former (A) stockholder or
director (except for any written agreement with respect to the terms of Company
Options issued pursuant to the Option Plan and the Stockholders Agreement),
(B) independent contractor or consultant or for the employment or engagement of
any Person, including any independent contractor or consultant, if such contract
or agreement is in excess of $100,000;

(v) agreement or indenture relating to Indebtedness;

(vi) any capital lease agreement;

(vii) lease or agreement under which any Group Company is lessee of or holds or
operates any tangible property (other than real property), owned by any other
Person, except for any lease or agreement under which the aggregate annual
rental payments do not exceed $25,000;

(viii) lease or agreement under which any Group Company is lessor of or permits
any third party to hold or operate any tangible property (other than real
property), owned or controlled by the Company;

(ix) partnership agreements and joint venture agreements relating to the Group
Companies;

(x) agreement, contract or commitment prohibiting any Group Company or any of
their respective Affiliates, shareholders, equity holders, directors, officers
or employees from freely engaging in any business or conducting
business/operations in any geographic area;

 

22



--------------------------------------------------------------------------------

(xi) any contract or agreement relating to the licensing, distribution, use,
development, ownership, purchase or sale of any Intellectual Property Rights,
excluding non-exclusive, commercially-available “off the shelf” licenses with
annual fees of less than $25,000;

(xii) any stock redemption or purchase agreements or other agreements affecting
or relating to the capital stock of any Group Company;

(xiii) collective bargaining agreement, labor contract or other written
agreement or arrangement with any labor union or any employee organization;

(xiv) contract, arrangement or understanding that relates to the future
disposition or acquisition of any assets or properties by any Group Company in
each case other than the purchase of supplies and/or the sale of inventory in
the ordinary course of business, or any merger or business combination with
respect to any Group Company;

(xv) contract, arrangement or understanding with any client or customer of any
Group Company pursuant to which any Group Company may be required to pay a
rebate to, share profits or cost-savings with, or make any other similar payment
to, such client or customer (each such contract, arrangement or understanding, a
“Rebate Agreement”); or

(xvi) any material contract or agreement not entered into in the ordinary course
of business.

(b) Except as set forth on Schedule 3.6(b), each Material Contract is valid and
binding on the applicable Group Company and enforceable in accordance with its
terms against such Group Company and, to the Knowledge of the Company, each
other party thereto (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting generally the enforcement of
creditors’ rights and subject to general principles of equity); provided that
for purposes of representations made as of the Closing Date, this representation
shall not apply to Material Contracts, if any, which have expired pursuant to
their terms after the date hereof and prior to the Closing. Except as set forth
on Schedule 3.6(b), during the past two years, no Group Company has received
notice of any default under any Material Contract. No condition or event or fact
exists which, with notice, lapse of time or both, to the Knowledge of the
Company, would constitute a breach or a default, in any material respect, under
any of the Material Contracts. Without limiting the foregoing, each Group
Company has complied with the terms of all Rebate Agreements (including all
payment terms) and no amounts are due to any clients or customers party thereto
other than those accrued for in the Latest Balance Sheet.

(c) Except as set forth on Schedule 3.6(c), other than the Indemnification
Agreements, none of the Group Companies has entered into any agreement or
contract providing for the indemnification of any current or former directors or
officers of any Group Company.

Section 3.7. Absence of Changes. Except as set forth on Schedule 3.7, since
March 31, 2010, each Group Company has conducted its business in the ordinary
course substantially consistent with past practices, and there has not been:

(a) any event, change, occurrence or circumstance that has had or would
reasonably be expected to have a Company Material Adverse Effect;

 

23



--------------------------------------------------------------------------------

(b) any Lien placed on any of the properties of any Group Company, other than
Permitted Liens;

(c) any purchase, sale, license or other disposition, or any agreement or other
arrangement for the purchase, sale, license or other disposition, of any
material properties, rights or assets (including Intellectual Property Rights)
of any Group Company, in each case other than the purchase of supplies and/or
the sale of inventory in the ordinary course of business;

(d) any direct or indirect redemption, purchase or other acquisition by any
Group Company of its own capital stock; or any bonus payments made to or with
any officers or employees of any Group Company;

(e) any claim of any employee of a Group Company alleging unfair labor
practices;

(f) any change in the compensation payable or to become payable, or benefits
provided or to be provided, by any Group Company to any of its officers,
independent contractors or employees (other than increases in base salary or
wages to employees or independent contractors or changes in benefit plans, in
any case in the ordinary course of business consistent with past practice), any
loans or advances made by any Group Company to any of its officers, directors,
stockholders, independent contractors or employees (except expense allowances
payable to officers, independent contractors or employees in the ordinary course
of business consistent with past practice), or any bonus or equity-based grant
arrangements made to or with any of such officers, independent contractors or
employees, or the amendment of any of the foregoing, in each case except as
required by law or by any contract, plan or arrangement existing as of the date
of the Latest Balance Sheet;

(g) any resignation, termination or removal of any officer or senior manager of
any Group Company or material loss of personnel of any Group Company or material
change in the terms and conditions of the employment of any Group Company’s
officers or senior managers;

(h) any payment or discharge of a material Lien or liability of any Group
Company which was not shown on the Latest Balance Sheet or incurred in the
ordinary course of business consistent with its past practice thereafter;

(i) any material contingent liability incurred by a Group Company as guarantor
or otherwise with respect to the obligations of others or any cancellation of
any material debt or claim owing to, or waiver of any right of, any Group
Company, including any write-off or compromise of any accounts receivable, in
each case other than in the ordinary course of business consistent with past
practices;

(j) any change in accounting methods or practices, collection policies, pricing
policies or payment policies of any Group Company;

 

24



--------------------------------------------------------------------------------

(k) any loss or, to the Knowledge of the Company, any development that would
reasonably be expected to result in a loss of any (i) any customer of the Group
Companies’ ReMedPar business that has actual or potential annual commitments or
payments to any Group Company in excess of $50,000, (ii) any customer of any
Group Company (other than those identified in the foregoing subsection (i)) that
has actual or potential annual commitments or payments to any Group Company in
excess of $250,000, (iii) any supplier or distributor of any Group Company to
which any actual or potential annual commitments or payments from any Group
Company may be made in excess of $250,000, or (iv) any other significant
business relationship of any Group Company;

(l) any lapse, acceleration, modification, cancellation, expiration or
termination or receipt of notice of termination of any Material Contract to
which a Group Company was a party or by which it was bound, other than
expirations or terminations pursuant to the anticipated expiration of the term
of any such contract or agreement or modifications in the ordinary course of
business consistent with past practices;

(m) any material Tax election, any amended material Tax Returns filed, any
proceeding with respect to any material Tax claim or assessment relating to any
Group Company settled or compromised, any extension or waiver of the limitation
period applicable to any material Tax claim or assessment relating to any Group
Company, or any material Tax Return or payment of material Taxes that
effectively accomplishes one or more of the foregoing;

(n) any amendment or modification to the Governing Documents of any Group
Company;

(o) any issuance, sale or disposal of any shares of capital stock, other
ownership interest or debt of any Group Company, or any grant, option, warrants
or other rights to purchase or obtain (including upon conversion, exchange or
exercise) any shares of the capital stock, other ownership interest or debt of
any Group Company, or the authorization of any of the foregoing;

(p) the lending of money to any Person (other than pursuant to routine travel
advances made to any employee of a Group Company in the ordinary course of
business and consistent with past practices), or any Indebtedness incurred,
assumed or guaranteed by any Group Company;

(q) any capital lease obligation incurred by any Group Company; or

(r) any agreement or understanding whether in writing or otherwise, for any
Group Company to take any of the actions specified in the foregoing clauses.

Section 3.8. Litigation. Except as set forth on Schedule 3.8, there is no suit,
litigation, arbitration, claim, action or governmental or administrative
proceeding or investigation pending or, to the Knowledge of the Company,
threatened against any Group Company or involving any assets of any Group
Company or, as to matters related to any Group Company, against any officer,
director, stockholder, or to the Knowledge of the Company, any employee of any
Group Company. Except as set forth on Schedule 3.8, no Group Company is subject
to any outstanding order, writ, injunction or decree directed specifically at a
Group Company or its assets or

 

25



--------------------------------------------------------------------------------

properties. Except as disclosed in Schedule 3.8, no Group Company nor, to the
Knowledge of the Company, any officer, director or employee of any Group
Company, has received or been the subject of any legal demand letter,
administrative inquiry or formal or informal complaint or legal claim from, or
under the jurisdiction of, any governmental entity, regulatory agency, rating
agency or other third Person, which demand letter, administrative inquiry,
complaint or claim includes any allegations of any violation of law by, or any
improper business practice of, any Group Company. This Section 3.8 does not
relate to intellectual property matters (which is the subject of Section 3.12).

Section 3.9. Compliance with Applicable Law. Except as set forth on Schedule
3.9, the Group Companies hold all material permits, licenses, approvals,
certificates and other authorizations of and from all, and have made all
declarations and filings with, Governmental Entities necessary for the lawful
conduct of their respective businesses as presently conducted. The business of
the Group Companies is operated in compliance in all material respects with all
applicable laws, rules, regulations, codes, ordinances, orders, policies and
guidelines of all Governmental Entities. This Section 3.9 does not relate to Tax
matters (which is the subject of Section 3.15), environmental matters (which is
the subject of Section 3.11), employee plan matters (which is the subject of
Section 3.10), intellectual property matters (which is the subject of
Section 3.12) or labor matters (which is the subject of Section 3.13). None of
the Group Companies currently engages, or has ever engaged, in the manufacture,
remanufacture, import, label, packaging, distribution of, or development of
specifications for, any products that are subject to regulation under the
Federal Food, Drug, and Cosmetic Act and regulations promulgated thereunder,
including, without limitation, finished medical devices and radiation-emitting
electronic products. Each Group Company conducts its operations in compliance
with the U.S. Federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b) and any other
similar applicable law, rule, regulation, code, ordinance, order, policy or
guideline of any Governmental Entity. In particular, but without limiting the
foregoing, each Group Company and the Business, with respect to provision of
credits, rebates, discounts, and other price concessions to healthcare
customers, currently complies and has complied with the “discount safe harbor”
codified at 42 C.F.R. § 1001.952(h). Neither any Group Company nor the Business
offers any other form of payment to any healthcare customers other than price
concessions that qualify for protection under the discount safe harbor,
including pre-bates, donations, grants, or service fees (unless such fee is for
services that are for a commercially reasonable purpose of appropriate scope and
amount).

Section 3.10. Employee Plans.

(a) Schedule 3.10(a) lists all Employee Benefit Plans and identifies those
Employee Benefit Plans that are for the benefit of employees outside of the
United States.

(b) Except as set forth on Schedule 3.10(b), no Employee Benefit Plan (i) is a
“multiple employer plan” within the meaning of Section 210(a) of ERISA or
Section 413(c) of the Code, (ii) is a Multiemployer Plan or a plan that is
subject to Title IV of ERISA, and (iii) provides health or other welfare
benefits to former employees of any Group Company other than health continuation
coverage pursuant to COBRA.

 

26



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.10(c), each Employee Benefit Plan has been
maintained and administered in compliance in all material respects with its
terms and the applicable requirements of ERISA, the Code and any other
applicable laws. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service or is the subject of a favorable opinion
letter from the Internal Revenue Service on the form of such Employee Benefit
Plan and, to the Knowledge of the Company, there are no facts or circumstances
that would be reasonably likely to adversely affect the qualified status of any
such Employee Benefit Plan.

(d) No material liability under Title IV of ERISA has been or, to the Knowledge
of the Company, is reasonably expected to be incurred by any Group Company or
any ERISA Affiliate.

(e) No Group Company or, to the Knowledge of the Company, any ERISA Affiliate
has engaged in any transaction with respect to any Employee Benefit Plan that
would be reasonably likely to subject any Group Company to any material Tax or
penalty (civil or otherwise) imposed by ERISA, the Code or other applicable law.

(f) With respect to each Employee Benefit Plan, the Company has made available
to Parent copies, to the extent applicable, of (i) the plan and trust documents
and the most recent summary plan description, (ii) the most recent annual report
(Form 5500 series), (iii) the most recent financial statements, and (iv) the
most recent Internal Revenue Service determination letter.

(g) No Group Company or any ERISA Affiliate has agreed or otherwise committed to
adopt any new employee benefit plan that would constitute an Employee Benefit
Plan or increase or improve the compensation, benefits or terms and conditions
of employment or service of any director, officer, employee or consultant other
than in the ordinary course of business or as required under an applicable
Employee Benefit Plan. Each Employee Benefit Plan may be amended and terminated
without material liability to any Group Company.

(h) Except as set forth in Schedule 3.10(h), any Employee Benefit Plan that is
deemed to constitute a nonqualified deferred compensation plan subject to
Section 409A of the Code has been operated between January 1, 2005 and
December 31, 2008 in good faith compliance with Section 409A of the Code and the
applicable notices and proposed regulations thereunder and since January 1, 2009
has been operated and is in documentary compliance, in all material respects,
with the final regulations under Section 409A of the Code. The Group Companies
have no obligation to indemnify, hold harmless or gross-up any individual with
respect to any penalty tax or interest under Section 409A of Code.

(i) Except as set forth on Schedule 3.10(i), no Employee Benefit Plan exists and
there are no other contracts, plans or arrangements covering any current or
former employee, director, officer, contractor, consultant or shareholder of the
Company that, individually or collectively, as a result of the execution of this
Agreement or the transactions contemplated by this Agreement (whether alone or
in connection with any other event(s)), would reasonably be expected to result
in the payment or series of payments by any Group Company to any person of an
“excess parachute payment” within the meaning of Section 280G of the Code. The
Group

 

27



--------------------------------------------------------------------------------

Companies have no obligation to indemnify, hold harmless or gross-up any
individual with respect to any excise tax paid pursuant to Section 4999 of Code.
The Company has obtained the necessary stockholder approval of any payments or
benefits under any Employee Benefit Plan or other agreement which would be an
“excess parachute payment” under Section 280G of the Code as a result of the
transactions contemplated by this Agreement in accordance with the requirements
of Section 280G of the Code and the regulations promulgated thereunder and the
Company has provided to Parent all material documentation related to, and
evidence of, such stockholder approval prior to the date of this Agreement.

(j) Each of the Employee Benefit Plans is in material compliance with the
Patient Protection and Affordable Care Act and its companion bill, the Health
Care and Education Reconciliation Act of 2010, to the extent applicable as of
the date hereof.

Section 3.11. Environmental Matters.

(a) Except as set forth on Schedule 3.11(a):

(i) The Group Companies are and have been in material compliance with all
Environmental Laws.

(ii) Without limiting the generality of the foregoing, (A) the Group Companies
hold and are in compliance with all permits, licenses and other authorizations
that are required pursuant to Environmental Laws; and (B) all such permits,
licenses and authorizations are listed on Schedule 3.11.

(iii) Since February 1, 2007, no Group Company has received any currently
unresolved written notice of any actual or potential violation of, or liability
(including any investigatory, corrective or remedial obligation) under, any
Environmental Laws and no suit, litigation, arbitration, claim, action or
proceeding is pending or, to the Knowledge of the Company, threatened against
any Group Company relating to Environmental Laws.

(iv) No Releases of Hazardous Materials have occurred and no Person has been
exposed to any Hazardous Materials at, from, in, to, on, or under any Site and
no Hazardous Materials are present in, on, about or migrating to or from any
Site or any other location that could give rise to material liability under
Environmental Laws to any of the Group Companies.

(v) None of the Group Companies, any predecessors of any of the Group Companies,
or any entity previously owned by any of the Group Companies, has caused a
Release or transported or arranged for the treatment, storage, handling,
disposal, or transportation of any Hazardous Material at or to any off-Site
location which has or could result in a material liability to any of the Group
Companies pursuant to Environmental Laws.

(vi) There are no Phase I or Phase II environmental assessments, environmental
investigations, studies, audits, tests, reviews or other analyses (i) conducted
by or on behalf of any Seller or any of the Group Companies since February 1,
2007, or (ii) which are in the possession of any Seller or any of the Group
Companies (or any advisors or representatives thereof) with respect to any Site
which have not been delivered to Parent prior to execution of this Agreement.

 

28



--------------------------------------------------------------------------------

(vii) None of the Group Companies has entered into or is subject to, any
judgment, decree, order or other similar requirement of or agreement with any
Governmental Entities under any Environmental Laws.

(viii) None of the Group Companies has, either expressly or by operation of law,
assumed responsibility for or agreed to indemnify or hold harmless any Person
for any liability or obligation, arising under or relating to Environmental
Laws.

(b) This Section 3.11 and Sections 3.4, 3.5, 3.7 and 3.14 contain the sole and
exclusive representations and warranties of the Company with respect to
Environmental Laws.

Section 3.12. Intellectual Property.

(a) Except as set forth on Schedule 3.12, one of the Group Companies owns,
licenses or otherwise has the right to use, free and clear of all Liens except
for Permitted Liens, the Intellectual Property Rights material to the conduct of
the Business of the Group Companies as currently conducted (collectively, the
“Group Company IP Rights”). Schedule 3.12 sets forth a list of all patents,
patent applications, and registrations and applications for registration of
trademarks, service marks, domain names and copyrights owned by a Group Company.
Except as set forth on Schedule 3.12, (a) there are no claims pending, or, to
the Knowledge of the Company, threatened, against any Group Company contesting
the use or ownership of any Group Company IP Right, or alleging that any Group
Company has infringed or is currently infringing the Intellectual Property
Rights of any other Person in any respect, and (b) there are no claims pending
or threatened that have been brought or threatened by any Group Company against
any Person currently alleging infringement of any Intellectual Property Rights
owned by any Group Company. Except as set forth on Schedule 3.12, (i) the
conduct of the Business of the Group Companies as currently conducted has not
and does not infringe any Intellectual Property Rights of any Person, and
(ii) to the Knowledge of the Company, no Person has infringed or is currently
infringing any Group Company IP Rights in any respect. The Group Companies are
the sole and exclusive owners of the Intellectual Property Rights owned by the
Group Companies and no Person who is or was an employee or contractor of any
Group Company and who is or was involved in the creation or development of any
Intellectual Property Rights owned by the Group Companies has any claim of
ownership rights therein or with respect thereto.

(b) Except as set forth in Schedule 3.12:

(i) no Group Company is a party to any agreements, contracts, or judicial orders
that in any way limit or restrict any Intellectual Property Rights that any
Group Company owns and/or currently uses to conduct its Business;

(ii) (A) no Group Company has directly or indirectly granted any rights,
licenses or interests in, or allowed access to or the possession or use of, any
source code owned or exclusively licensed by a Group Company to or by any
Person, and (B) no Group Company has provided or disclosed such source code to
any Person, other than its employees on a “need to know” basis and subject to
reasonable confidentiality measures;

 

29



--------------------------------------------------------------------------------

(iii) no Group Company has used or embedded any Publicly Available Software in
any of its Intellectual Property Rights in a manner that subjects any of its
Intellectual Property Rights to the license obligations of any Publicly
Available Software;

(iv) each Group Company uses all commercially reasonable best efforts to
maintain and protect its material Intellectual Property Rights, including trade
secrets and confidential information, and to enter into valid and binding
written agreements with each current and past employee and consultant sufficient
to vest title in such Group Company of all Group Company IP Rights, including
all accompanying Intellectual Property Rights, created by such employee or
consultant while employed or engaged by such Group Company;

(v) with respect to each Group Company’s software, databases, websites and
systems (and the information stored therein and transmitted thereby): (i) each
Group Company uses all commercially reasonable efforts to protect their
integrity and security and prevent their unauthorized use, access, corruption or
interruption; and (ii) such items are operational; free from material errors,
defects and bugs; and function substantially in accordance with their intended
purpose; and

(vi) to the Knowledge of the Company, the provision of maintenance services and
other services by each Group Company to its customers and other Persons, does
not infringe the Intellectual Property Rights of any Person and, there are no
threatened actions or claims that challenge or otherwise question the provision
of such maintenance and other services by any Group Company, including without
limitation (A) the replacement or modification of parts and assemblies,
including the use and modification of parts and assemblies not approved or
permitted by the manufacturers or vendors of the equipment and devices being
maintained; (B) the disposal of parts and assemblies removed from any equipment
and devices; and (C) the modification, integration and upgrading of software and
firmware in, between and among computers, medical equipment and other devices.

This Section 3.12 and Sections 3.4, 3.5, 3.7 and 3.9 contain the sole and
exclusive representations and warranties of the Company with respect to
Intellectual Property Rights matters.

Section 3.13. Labor Matters.

(a) Except as set forth on Schedule 3.13, (a) no Group Company has entered into
or is otherwise subject to any collective bargaining agreement with respect to
its employees, (b) there is no material labor strike, labor dispute, or work
stoppage or lockout pending or, to the Knowledge of the Company, threatened
against or affecting any Group Company, (c) to the Knowledge of the Company as
of the date of this Agreement, no union organization campaign is in progress
with respect to any employees of any Group Company and no question concerning
representation exists respecting such employees and (d) there is no material
unfair labor practice, charge, arbitration or complaint pending against any
Group Company. No Group Company has engaged in any location closing or employee
layoff activities during the two-year period prior to the date hereof that would
violate or in any way implicate the Worker Adjustment Retraining and
Notification Act of 1988, as amended, or any similar state or local plant
closing or mass layoff statute, rule or regulation.

 

30



--------------------------------------------------------------------------------

(b) Schedule 3.13(b) lists all Persons who perform services for any Group
Company and are designated by any Group Company as “independent contractors.”
All Persons classified by any Group Company as independent contractors satisfy
the requirements of applicable law to be so classified, in all material
respects; and the Group Companies have no obligations to provide benefits with
respect to such persons under any Employee Benefit Plan.

Section 3.14. Insurance. Schedule 3.14 contains a list of all policies of fire,
liability, workers’ compensation, property, casualty and other forms of
insurance owned or held by the Group Companies as of the date of this Agreement.
All such policies are in full force and effect, all premiums with respect
thereto covering all periods up to and including the Closing Date will have been
paid, and no notice of cancellation or termination has been received by any
Group Company with respect to any such policy. Except as set forth on Schedule
3.14, (a) no Group Company has made any claim under any such policy during the
four-year period prior to the date of this Agreement with respect to which an
insurer has, in a written notice to a Group Company, questioned, denied or
disputed or otherwise reserved its rights with respect to coverage and no such
question, denial, dispute or reservation exists with respect to any open claim
and (b) no insurer has threatened in writing to cancel any such policy.

Section 3.15. Tax Matters. Except as set forth on Schedule 3.15:

(a) each Group Company has prepared and duly filed (or has had so prepared and
filed on its behalf) with the appropriate domestic federal, state, local and
foreign taxing authorities all material tax returns (including IRS Forms 1099),
information returns, statements, forms, filings and reports relating to Taxes
(each a “Tax Return”) required to be filed with respect to such Group Company
and has timely paid (or has had paid on its behalf) or accrued all material
Taxes (whether or not shown on any Tax Returns), including material Taxes which
such Group Company is obligated to withhold relating to any periods or portions
of periods ending on or before the Closing Date;

(b) all Tax Returns filed with respect to each of the Group Companies are true
and correct in all material respects;

(c) no Group Company is currently the subject of a Tax audit or examination;

(d) no Group Company has consented to extend the time, or is the beneficiary of
any extension of time, in which any Tax may be assessed or collected by any
taxing authority (other than any extension which is no longer in effect);

(e) no Group Company has received from any taxing authority any written notice
of proposed adjustment, deficiency, underpayment of Taxes or any other such
written notice which has not since been satisfied by payment or been withdrawn;

(f) no written claim has been made by any taxing authority in a jurisdiction
where any Group Company does not file Tax Returns that any such Group Company is
or may be subject to taxation by that jurisdiction;

(g) no Group Company (i) has been a member of an affiliated group or filed or
been included in a combined, consolidated or unitary income Tax Return (other
than any such

 

31



--------------------------------------------------------------------------------

Tax Return of which the Company is the common parent), (ii) has any liability
for Taxes of another Person under Section 1.1502-6 of the Treasury Regulations
(or any similar provision of state, local or foreign law), as a transferee or
successor, by contract (other than any agreement that does not involve a
material Tax liability) or otherwise or (iii) is a party to or bound by, or
liable for any Taxes as a result of, any Tax allocation or sharing agreement
(other than any agreement that does not involve a material Tax liability);

(h) no Group Company is a party to or has engaged in any transaction that, as of
the date hereof, is a “listed transaction” under Section 1.6011-4(b)(2) of the
Treasury Regulations;

(i) no Group Company has distributed the stock of another entity or has had its
stock distributed by another entity in a transaction that was purported or
intended to be governed in whole or in part by Section 355 or 361 of the Code;
and

(j) no Group Company is, nor has any of them been, a United States real property
holding company (as defined in Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(ii)) of the Code.

This Section 3.15 and Sections 3.4, 3.6 and 3.7 contain the sole and exclusive
representations and warranties of the Company with respect to Taxes.

Section 3.16. Brokers. No broker, finder, financial advisor or investment
banker, other than Jefferies & Company, Inc. and Berkshire Partners LLC (whose
fees shall be included in the Seller Expenses), is entitled to any broker’s,
finder’s, financial advisor’s, investment banker’s fee or commission or similar
payment in connection with the transactions contemplated by this Agreement, in
each case, payable by the Company or based upon arrangements made by or on
behalf of any Group Company.

Section 3.17. Real and Personal Property.

(a) Real Property. No Group Company owns, or has ever owned during the past ten
(10) years, any real property. Schedule 3.17(a) sets forth a list of all leases
(each a “Real Property Lease”) of real property (such real property, the “Leased
Real Property”) pursuant to which any Group Company is a tenant as of the date
of this Agreement. Except as set forth on Schedule 3.17(a), (i) each Real
Property Lease is valid and binding on the Group Company party thereto,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting generally the
enforcement of creditors’ rights and subject to general principles of equity),
(ii) each of the Group Companies, and, to the Knowledge of the Company, each of
the other parties thereto, has performed all material obligations required to be
performed by it under each Real Property Lease, and (iii) there are no written
or oral subleases, concessions or other contracts granting to any Person other
than a Group Company the right to use or occupy any Leased Real Property.

(b) Personal Property. Except as disclosed on Schedule 3.17(b), the Group
Companies collectively own or hold under valid leases all machinery, equipment
and other personal property (excluding, for the avoidance of doubt, Intellectual
Property Rights) necessary for the conduct of their businesses as currently
conducted, subject to no Lien except for Liens identified on Schedule 3.17(b)
and Permitted Liens.

 

32



--------------------------------------------------------------------------------

Section 3.18. Transactions with Affiliates. Schedule 3.18 sets forth all
contracts or arrangements between any Group Company, on the one hand, and any
Seller, shareholder, equityholder, director, member, manager, officer or any
immediate family member of any of the foregoing or any other Affiliate of the
Company (other than any Group Company), on the other hand, that are currently in
effect. To the Knowledge of the Company, except as disclosed on Schedule 3.18,
none of the Group Companies or their respective Affiliates, shareholders,
equityholders, directors, officers or employees (i) possesses, directly or
indirectly, any financial interest in, or is a director, officer or employee of,
any Person (other than any Group Company) which is a client, supplier, customer,
lessor, lessee or competitor of any Group Company or (ii) owns any property
right, tangible or intangible, which is used by a Group Company in the conduct
of its business. Ownership of five percent or less of any class of securities of
a company whose securities are registered under the Securities and Exchange Act
of 1934, as amended, shall not be deemed to be a financial interest for purposes
of this Section 3.18.

Section 3.19. Corporate Records. All minute books and other corporate records of
the Group Companies (including (a) stock ledgers and records of ownership of any
Group Company’s equity interests, and (b) minutes of meetings and actions by
written consent of directors, committees and stockholders) that are in the
possession of any of the Group Companies or their agents or representatives have
been made available to Parent, and reflect all transactions referred to in such
records accurately in all material respects, except, in each case, to the extent
such records relate, or contain information relating, to the transactions
contemplated by this Agreement (or alternative transactions to the transactions
contemplated by this Agreement). The copies of such corporate records of the
Company, as delivered to Parent, are true and complete copies of the originals
of such documents, except, in each case, to the extent such records relate, or
contain information relating, to the transactions contemplated by this Agreement
(or alternative transactions to the transactions contemplated by this
Agreement).

Section 3.20. Absence of Undisclosed Liabilities. No Group Company has any
material liabilities or obligations of any nature, whether accrued, absolute,
contingent, asserted, unasserted or otherwise, except liabilities or obligations
(i) adequately reflected or reserved against in the Latest Balance Sheet,
(ii) incurred in the ordinary course of business since the date of the Latest
Balance Sheet and consistent with past practices that are not material in
amount, or (iii) as set forth in Schedule 3.20.

Section 3.21. Accounts Receivable. All accounts receivable reflected on the
Latest Balance Sheet (net of the Company’s provision for doubtful accounts
reflected thereon) or arising subsequent to the date of the Latest Balance Sheet
(net of the Company’s provision for doubtful accounts determined in accordance
with GAAP as applied by the Company prior to the date hereof) have arisen only
in the ordinary course of business, and, to the Knowledge of the Company, are
not subject to defenses, set-offs or counterclaims.

Section 3.22. Inventory. All finished goods inventory reflected on the Latest
Balance Sheet is of usable and merchantable quality within normal industry
warranty return rates and is saleable in the ordinary course of business, in
each case in all material respects. The values at which inventories are carried
reflect the inventory valuation policy of the Group Companies, which is
consistent with its past practice.

 

33



--------------------------------------------------------------------------------

Section 3.23. Customers. Schedule 3.23 sets forth the name of each customer of
any Group Company who accounted for more than $250,000 in gross revenues for the
twelve months ended December 31, 2010; provided that, with respect to the Group
Companies’ ReMedPar business, Schedule 3.23 sets forth those customers who
accounted for more than $50,000 in gross revenues for such period (each customer
required to be listed on Schedule 3.23 is referred to as a “Customer”). Except
as set forth in Schedule 3.23, no Group Company is currently, nor has any Group
Company been since the date of the Latest Balance Sheet, involved in any
material dispute with any Customer, no Customer has canceled or otherwise
terminated its relationship with the Company since the date of the Latest
Balance Sheet, and no Group Company has received any notice (oral or written)
since the date of the Latest Balance Sheet from any Customer to the effect that
such entity intends to cease doing business or significantly reduce the volume
of its business with any Group Company. Schedule 3.23 sets forth a list of each
Customer whose contract or agreement with a Group Company will terminate or
expire pursuant to its terms in the twelve month period after the date of this
Agreement.

Section 3.24. Suppliers. Except as set forth on Schedule 3.24, within the last
six months, no supplier that any Group Company has paid or is under contract to
pay $250,000 or more on an annual basis has canceled, given notice of
termination, materially modified, or otherwise terminated its relationship with
a Group Company, or materially decreased its services, supplies or materials to
any Group Company nor, to the Knowledge of the Company, does any supplier have
any plan or intention to do any of the foregoing.

Section 3.25. Questionable Payments. No Group Company nor any of their
respective current or former shareholders, partners, directors, trustees,
officers, employees, agents or other Persons acting on behalf of any Group
Company, has on behalf of any Group Company or in connection with any Group
Company’s business: (a) used any Group Company funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any foreign or domestic
governmental officials or employees from Group Company funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of any Group
Company; (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payments of any nature; or (f) violated any provision
of the Foreign Corrupt Practices Act of 1977, as amended. The Group Companies
have not violated any applicable trade controls, anti-money laundering or
anti-terrorism laws, including the United States Trading with the Enemy Act (50
U.S.C. App. §§ 1-44, as amended), the International Economic Emergency Powers
Act (50 U.S.C. §§ 1701-1706), dealing with any person(s) listed as Specially
Designated Nationals by the United States Treasury Department from time to time
at http://www.treas.gov/offices/enforcement/ofac/sdn/ (or any successor URL),
selling for export to any person(s) designated by the United States Commerce
Department as Denied Persons from time to time at
http://www.bis.doc.gov/dpl/Default.shtm (or any successor URL), or violating the
antiboycott prohibitions, or failing to comply with the report requirements, of
EAR (15 C.F.R. § 760) and the Tax Reform Act of 1976 (26 U.S.C. § 999).

 

34



--------------------------------------------------------------------------------

Section 3.26. EXCLUSIVITY. EXCEPT AS SET FORTH IN THIS AGREEMENT AND ANY
CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY ANY GROUP COMPANY PURSUANT TO THIS
AGREEMENT, THE GROUP COMPANIES DO NOT MAKE AND HAVE NOT MADE ANY REPRESENTATION
OR WARRANTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY. THE GROUP
COMPANIES EXPRESSLY DISCLAIM ANY OTHER REPRESENTATIONS, WARRANTIES OR STATEMENTS
OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, WITH RESPECT TO THE GROUP COMPANIES,
THEIR BUSINESSES OR THEIR ASSETS.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller hereby represents and warrants, solely as to itself, to Parent and
Merger Sub as of the date hereof and as of the Closing Date as follows:

Section 4.1. Authority. Such Seller has the requisite corporate or other
applicable power, authority or capacity, as the case may be, to execute and
deliver this Agreement and each of the Ancillary Documents to which such Seller
is a party and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Ancillary Documents to which
such Seller is a party and the performance of its obligations hereunder and
thereunder have been (or with respect to the Ancillary Documents to which such
Seller is a party, will be prior to the Closing) duly authorized by all
necessary corporate or other applicable action on the part of such Seller. This
Agreement has been (and the Ancillary Documents to which such Seller is a party
will be at or prior to the Closing) duly executed and delivered by such Seller
and constitutes (or will constitute) a valid, legal and binding agreement of
such Seller (assuming that this Agreement has been and each of the Ancillary
Documents to which such Seller is a party will be duly and validly authorized,
executed and delivered by the other Persons party thereto at or prior to the
Closing), enforceable against such Seller in accordance with their respective
terms, except (a) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and (b) that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding thereof may be brought.

Section 4.2. Consents and Approvals; No Violations. Except as set forth on
Schedule 4.2, assuming the truth and accuracy of the representations and
warranties of Parent and Merger Sub set forth in Section 5.3, no notices to,
filings with, or authorizations, consents or approvals of any Governmental
Entity are necessary for the execution, delivery or performance by such Seller
of this Agreement or the Ancillary Documents to which such Seller is a party or
the consummation by such Seller of the transactions contemplated hereby or
thereby, except for (a) compliance with and filings under the HSR Act and Other
Antitrust Laws, as appropriate, (b) the filing of the Certificate of Merger, and
(c) those that may be required solely by reason of Parent’s or Merger Sub’s (as
opposed to any other third party’s) participation in the transactions
contemplated hereby or thereby. Neither the execution, delivery and performance
by such Seller of this Agreement or the Ancillary Documents to which such Seller
is a party nor the consummation by such Seller of the transactions contemplated
hereby or thereby will (i) conflict

 

35



--------------------------------------------------------------------------------

with or result in any breach of any provision of such Seller’s Governing
Documents, (ii) except as set forth on Schedule 4.2, result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default or give rise to any right of termination, cancellation or acceleration
under, any of the terms, conditions or provisions of any agreement to which such
Seller is a party or (iii) violate any order, writ, injunction, decree, law,
statute, rule or regulation of any Governmental Entity having jurisdiction over
such Seller.

Section 4.3. Title to Stock. Such Seller owns of record and beneficially the
Company Shares set forth opposite such Seller’s name on Schedule 3.2, and such
Seller has good and marketable title to such Company Shares free and clear of
all Liens.

Section 4.4. Litigation. There is no suit, litigation, arbitration, claim,
action or proceeding pending or, to such Seller’s actual knowledge, threatened
against such Seller by or before any Governmental Entity which would adversely
affect such Seller’s ownership of any Company Shares, Seller’s performance of
its obligations hereunder or otherwise prevent or materially delay the Closing.
Such Seller is not subject to any outstanding order, writ, injunction or decree
that would adversely affect such Seller’s ownership of any Company Shares,
Seller’s performance of its obligations hereunder or otherwise prevent or
materially delay the Closing.

Section 4.5. Brokers. No broker, finder, financial advisor or investment banker,
other than Jefferies & Company, Inc. and Berkshire (in each case, whose fees
shall be included in the Seller Expenses), is entitled to any broker’s,
finder’s, financial advisor’s, investment banker’s fee or commission or similar
payment in connection with the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of such Seller.

Section 4.6. EXCLUSIVITY. EXCEPT AS SET FORTH IN THIS AGREEMENT AND ANY
CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY SUCH SELLER PURSUANT TO THIS
AGREEMENT, SUCH SELLER DOES NOT MAKE AND HAS NOT MADE ANY REPRESENTATION OR
WARRANTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY. THE SELLERS
EXPRESSLY DISCLAIM ANY OTHER REPRESENTATIONS, WARRANTIES OR STATEMENTS OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, WITH RESPECT TO THE GROUP COMPANIES, THEIR
BUSINESSES OR THEIR ASSETS.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF PARENT AND MERGER SUB

Parent and Merger Sub hereby represent and warrant, on a joint and several
basis, to the Company as of the date hereof and as of the Closing Date as
follows:

Section 5.1. Organization. Parent is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite limited liability company power and authority to
carry on its businesses as now being conducted, except where the failure to have
such power or authority would not prevent or materially delay the consummation
of the Merger. Merger Sub is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has

 

36



--------------------------------------------------------------------------------

all requisite limited liability company and corporate, respectively, power and
authority to carry on its businesses as now being conducted, except where the
failure to have such power or authority would not prevent or materially delay
the consummation of the Merger.

Section 5.2. Authority. Each of Parent and Merger Sub has the requisite
corporate power and authority to execute and deliver this Agreement and each
Ancillary Document to which it is a party and to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
of the Ancillary Documents to which each of Parent or Merger Sub is a party and
the performance by each of Parent and Merger Sub of its obligations hereunder
and thereunder (or with respect to the Ancillary Documents to which Parent and
Merger Sub are parties, will be prior to the Closing) duly authorized by all
necessary corporate action on the part of Parent and Merger Sub and no other
proceeding (including by their respective equityholders) on the part of Parent
or Merger Sub is necessary to authorize this Agreement and each of the Ancillary
Documents to which Parent and Merger Sub are parties or to consummate the
transactions contemplated hereby. No vote of Parent’s equityholders is required
to approve this Agreement or for Parent or Merger Sub to consummate the
transactions contemplated hereby. This Agreement has been (and the Ancillary
Documents to which Parent and Merger Sub are parties will be at or prior to the
Closing) duly and validly executed and delivered by each of Parent and Merger
Sub and constitutes (or will constitute) a valid, legal and binding agreement of
each of Parent and Merger Sub (assuming this Agreement has been and the
Ancillary Documents to which Parent and Merger Sub are parties will be duly
authorized, executed and delivered by the other parties thereto at or prior to
the Closing), enforceable against each of Parent and Merger Sub in accordance
with their respective terms, except (i) to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other law affecting the enforcement of creditors’ rights generally and (ii) that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding thereof may
be brought.

Section 5.3. Consents and Approvals; No Violations. Assuming the truth and
accuracy of the Company’s representations and warranties contained in
Section 3.4(b) and Sellers’ representations and warranties contained in
Section 4.2, no material notices to, filings with, or authorization, consent or
approval of any Governmental Entity is necessary for the execution, delivery or
performance by Parent and Merger Sub of this Agreement or the Ancillary
Documents to which Parent or Merger Sub are a party or the consummation by
Parent and Merger Sub of the transactions contemplated hereby or thereby, except
for (i) compliance with and filings under the HSR Act and applicable Other
Antitrust Laws, (ii) the filing of the Certificate of Merger and (iii) those set
forth on Schedule 5.3. Neither the execution, delivery or performance by Parent
or Merger Sub of this Agreement and the Ancillary Documents to which Parent or
Merger Sub is a party nor the consummation by Parent or Merger Sub of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of Parent’s or Merger Sub’s Governing Documents, (b) except as
set forth on Schedule 5.3, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which Parent or Merger
Sub is a party or by which any of them or any of their respective properties or
assets may be bound, or (c) violate any order, writ, injunction, decree, law,
statute, rule or regulation of any Governmental Entity

 

37



--------------------------------------------------------------------------------

applicable to Parent or Merger Sub or any of Parent’s Subsidiaries or any of
their respective properties or assets, except in the case of clauses (b) and
(c) above, for violations which would not prevent or materially delay the
Merger.

Section 5.4. Brokers. No broker, finder, financial advisor or investment banker
is entitled to any brokerage, finder’s, financial advisor’s or investment
banker’s fee or commission or similar payment in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent or Merger Sub.

Section 5.5. Financing. Parent and Merger Sub have, and will have on the Closing
Date, sufficient funds available to consummate the transactions contemplated
hereby, including to pay the Purchase Price and the fees and expenses of Parent
and Merger Sub related to the transactions contemplated hereby. There are no
circumstances or conditions that could reasonably be expected to prevent or
substantially delay the availability of such funds at the Closing.

Section 5.6. Merger Sub Activities. Merger Sub was organized solely for the
purpose of entering into this Agreement and consummating the transactions
contemplated hereby and has not engaged in any activities or business, and has
incurred no liabilities or obligations whatsoever, in each case, other than
those incident to its organization and the execution of this Agreement and the
consummation of the transactions contemplated hereby.

Section 5.7. Surviving Entity after the Merger. Assuming the representations and
warranties of the Company and Sellers contained in this Agreement are true in
all material respects, at and immediately after the Effective Time, and after
giving effect to the Merger and the other transactions contemplated hereby, the
Surviving Entity (a) will be solvent (in that both the fair value of its assets
will not be less than the sum of its debts and that the present fair saleable
value of its assets will not be less than the amount required to pay its
probable liability on its debts as they become absolute and matured), (b) will
have adequate capital with which to engage in its business, and (c) will not
have incurred and does not immediately plan to incur debts beyond its ability to
pay as they become absolute and matured.

Section 5.8. Acknowledgment and Representations by Parent and Merger Sub. Each
of Parent and Merger Sub acknowledges and agrees that it has conducted its own
independent review and analysis of the business, assets, condition, operations
and prospects of the Group Companies. In entering into this Agreement, each of
Parent and Merger Sub has relied solely upon its own investigation and analysis
and the representations and warranties of the Company and Sellers set forth in
this Agreement, and each of Parent and Merger Sub acknowledges that, other than
as set forth in this Agreement and in the certificates or other instruments
delivered pursuant hereto, none of the Group Companies or any of their
respective directors, officers, employees, Affiliates, stockholders, agents or
representatives makes or has made any representation or warranty, either express
or implied, (x) as to the accuracy or completeness of any of the information
provided or made available to Parent or any of its respective agents,
representatives, lenders or Affiliates prior to the execution of this Agreement
or (y) with respect to any projections, forecasts, estimates, plans or budgets
of future revenues, expenses or expenditures, future results of operations (or
any component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of any Group Company heretofore
or hereafter delivered to or made available to Parent or any of its respective
agents, representatives, lenders or Affiliates.

 

38



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Section 6.1. Conduct of Business of the Company.

(a) Except as contemplated by this Agreement, from and after the date hereof
until the earlier of the Effective Time or the termination of this Agreement in
accordance with its terms, the Company shall and shall cause each other Group
Company to, except as consented to in writing by Parent (which consent shall not
be unreasonably withheld or delayed), (i) conduct its business in the ordinary
and regular course in substantially the same manner heretofore conducted
(including any conduct that is reasonably related, complementary or incidental
thereto), (ii) not take or omit to be taken any action which would reasonably be
expected to result in a Company Material Adverse Effect, and (iii) use
commercially reasonable efforts to preserve substantially intact its business
organization and to preserve the present commercial relationships with key
Persons with whom it does business.

(b) Except as contemplated by this Agreement or as set forth in Schedule 6.1(b),
until the earlier of the Closing or the termination of the Agreement, without
the written consent of Parent (which shall not be unreasonably withheld or
delayed) the Company shall not, and shall cause each other Group Company not to,
do any of the following:

(i) create any Lien on any of the properties of the Group Companies, other than
Permitted Liens;

(ii) other than the purchase of supplies and/or the sale of inventory in the
ordinary course of business, purchase, sell, license or otherwise dispose of, or
enter into any agreement or other arrangement for the purchase, sale, license or
other disposition of, any material properties, rights or assets (including any
Intellectual Property Rights);

(iii) (A) pay any Indebtedness other than regularly scheduled payments in
accordance with the terms of the underlying credit facilities or other agreement
governing such Indebtedness, (B) declare, set aside or pay any dividend, or the
make any other distribution to any Seller or Affiliate of any Seller, whether in
respect of the capital stock of any Group Company or otherwise, (C) make any
payment to Berkshire or any Berkshire Affiliate, whether arising pursuant to the
Berkshire Management Agreement or otherwise, or (D) make any payment of any
Seller Expenses;

(iv) directly or indirectly redeem, purchase or otherwise acquire its own
capital stock;

(v) enter into any merger, consolidation, reorganization or similar agreement;

(vi) issue, sell or dispose of, or commit to issue sell or dispose of, any
shares of capital stock, other ownership interest or debt, or any grant, option,
warrants or other

 

39



--------------------------------------------------------------------------------

rights to purchase or obtain (including upon conversion, exchange or exercise)
any shares of the capital stock, other ownership interest or debt or authorize
any of the foregoing, except as provided by any contract or agreement in effect
as of the date hereof between a Group Company and an employee or independent
contractor set forth in Schedule 3.10;

(vii) permit any transfers of shares of capital stock of the Group Companies;

(viii) make any change in the compensation payable or to become payable, or
benefits provided or to be provided, to any of its officers, independent
contractors or employees (other than any increase in the ordinary course of
business, consistent with past practices), or commit to make or make bonus
payments or enter into any bonus arrangements with any of such officers,
independent contractors or employees (provided that for purposes of the
foregoing limitation on making bonus payments, such limitations shall not apply
to bonus payments in the ordinary course of business, consistent with bonus
arrangements in effect as of the date of this Agreement), or establish, create,
amend or terminate any employment, benefit, bonus, pension, deferred
compensation or severance arrangement of any of the foregoing;

(ix) pay or discharge a material Lien or liability that was not shown on the
Latest Balance Sheet or incurred in the ordinary course of business thereafter;

(x) incur any material contingent liability as guarantor or otherwise with
respect to the obligations of any Person other than a Group Company or cancel
any material debt or claim owing to, or waive any material right, including any
write-off or compromise of any accounts receivable;

(xi) incur any material obligation or liability to any of its officers,
directors, stockholders, independent contractors or employees, or any loans or
advances to any of its officers, directors, stockholders, independent contractor
or employees, except normal base salary or wage payments, fulfillment of normal
employee benefit obligations (e.g. making required premium payments for
insurance benefits) and payment of normal expense allowances to officers,
independent contractors or employees in the ordinary course of business
consistent with past practices;

(xii) make any change in accounting methods or practices, collection policies,
pricing policies or payment policies, except as required by a change in GAAP or
applicable law;

(xiii) amend its Governing Documents;

(xiv) enter into, amend, modify, cancel or terminate, or allow or cause to
lapse, accelerate or expire, any contract or agreement to which a Group Company
is a party or by which it is bound having terms that are or would be material to
such Group Company, other than expirations or terminations pursuant to the
anticipated expiration of the term of any such contract or agreement or the
renewal of any such contract or agreement at the end of the anticipated
expiration thereof;

 

40



--------------------------------------------------------------------------------

(xv) enter into any contract or agreement that would prohibit the Surviving
Entity or any of its direct or indirect Affiliates from competing or operating
in any line of business or geographic area with any Person or that would require
the consent or approval of any third Person to or upon any direct or indirect
change in control of any Group Company or its Affiliates;

(xvi) make or change any material Tax election, file any amended material Tax
Return, enter into any material closing agreement, settle or compromise any
proceeding with respect to any material Tax claim or assessment relating to the
Company, consent to any extension or waiver of the limitation period applicable
to any material Tax claim or assessment relating to the Company, or file any Tax
Return or pay any Taxes that effectively accomplishes one or more of the
foregoing; or

(xvii) enter into any agreement, contract, commitment or arrangement to take any
of the foregoing actions.

Section 6.2. Tax Matters.

(a) Parent shall be entitled to any refund of Excluded Stub Period Taxes (or
credit relating to an overpayment of Excluded Stub Period Taxes) including, in
each case, any interest paid thereon of the Group Companies for any taxable
period ending on or before the Closing Date and for the portion of any Straddle
Period ending on the Closing Date, treating the pre-Closing portion of any such
Straddle Period as a separate taxable period and Sellers shall be entitled to
the excess of any refund of Pre-Closing Taxes to the extent not constituting
Excluded Stub Period Taxes (or credit relating to an overpayment of such
Pre-Closing Taxes not constituting Excluded Stub Period Taxes), but only to the
extent such Tax refund (or credit) claim is ultimately successful and originally
made prior to the end of the Escrow Period. Within four Business Days after
receipt by Parent or the Surviving Entity or any of its Subsidiaries of any Tax
refund to which Sellers are entitled, Purchaser or the Surviving Entity shall,
or shall cause the applicable Subsidiary to, deliver and pay over, by wire
transfer of immediately available funds, such Tax refunds to the Representative
(on behalf of Sellers). Parent will, and will cause the Surviving Entity and its
Subsidiaries to, execute such documents, take reasonable additional actions and
otherwise reasonably cooperate as may be necessary for Parent, the Surviving
Entity and their Subsidiaries to perfect their rights in and obtain all Tax
refunds for which any such Person is eligible and to which Sellers are entitled.
For purposes of this Section 6.2(a), Parent shall cause each Group Company first
to utilize any available net operating losses or other tax attributes existing
on or prior to the Closing Date in any taxable period ending on or before the
Closing Date to the maximum extent permitted under applicable law and second to
utilize any available net operating loss or other tax attribute existing on or
prior to the Closing Date in any Straddle Period to the maximum extent permitted
under applicable law.

(b) All transfer Taxes, recording fees and other similar Taxes that are imposed
on any of the parties hereto by any Governmental Entity in connection with the
transactions contemplated by this Agreement shall be borne by Parent.

(c) Each of Parent and the Company, on the one hand, and Sellers, on the other
hand, shall provide the other party with such information and records and make
such of its

 

41



--------------------------------------------------------------------------------

officers, directors, employees, and agents available as may reasonably be
requested by such other party in connection with the preparation of any Tax
Return or any audit or other proceeding that relates to Tax matters.

(d) Parent shall prepare and file or cause to be prepared and filed all Tax
Returns of the Group Companies for all taxable periods ending on or prior to the
Closing Date that are required to be filed after the Closing Date as well as all
Tax Returns for any Straddle Period. For the purpose of preparing such Tax
Returns, Parent shall cause each Group Company first to utilize any available
net operating losses or other tax attributes existing on or prior to the Closing
Date in any taxable period ending on or before the Closing Date to the maximum
extent permitted under applicable law and second to utilize any available net
operating loss or other tax attribute existing on or prior to the Closing Date
in any Straddle Period to the maximum extent permitted under applicable law.
Parent shall provide such Tax Returns to the Representative for review and
comment at least twenty (20) days prior to their filing, and shall not file such
Tax Returns without the Representative’s prior written consent, which consent
shall not be unreasonably delayed or withheld. Failure of the Representative to
provide timely written objection to such Tax Returns within twenty (20) days of
the receipt thereof shall be deemed consent to the preparation and filing of
such Tax Returns by Parent. Parent and the Sellers agree to consult and resolve
in good faith any objections of the Representative with respect to such Tax
Returns. For the avoidance of doubt, failure of the Parent to comply with the
second sentence of this Section 6.2(d) shall constitute reasonable grounds for
the Representative to delay or withhold consent.

(e) Without the prior written consent of the Representative, which consent shall
not be unreasonably delayed or withheld, Parent shall not file or cause to be
filed any amended Tax Return of the Group Companies for any taxable periods
ending on or prior to the Closing Date or for any Straddle Period unless
(i) required by applicable law or (ii) the filing of such amended Tax Return
(x) will not cause Sellers to indemnify any Parent Indemnified Party pursuant to
this Agreement and (y) will not result in any Tax liability for Sellers or any
Affiliate of Sellers (other than any Group Company after the Closing Date).
Parent shall provide such Tax Returns for which the Representative’s consent is
required to the Representative for review and comment at least twenty (20) days
prior to their filing. Failure of the Representative to provide timely written
objection to such amended Tax Returns within twenty (20) days of the receipt
thereof shall be deemed consent to the preparation and filing of such Tax
Returns by Parent. Parent and the Sellers agree to consult and resolve in good
faith any objections of the Representative with respect to such Tax Returns. For
the avoidance of doubt, failure of the Parent to comply with the first sentence
of this Section 6.2(e) shall constitute reasonable grounds for the
Representative to delay or withhold consent.

Section 6.3. Access to Information. From and after the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, upon reasonable notice, and subject to restrictions contained in
the confidentiality agreements to which the Group Companies are subject, the
Company shall provide to Parent and Merger Sub and their authorized
representatives during normal business hours reasonable access to all
properties, books and records of the Group Companies (in a manner so as to not
unreasonably interfere with the normal business operations of any Group
Company). All of such information shall be treated as confidential information
pursuant to the terms of the Confidentiality Agreement, the provisions of which
are by this reference hereby incorporated herein.

 

42



--------------------------------------------------------------------------------

Section 6.4. Efforts to Consummate.

(a) Subject to the terms and conditions herein provided, each of Parent, Merger
Sub and the Company shall use commercially reasonable efforts to take, or cause
to be taken, all action and to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement (including the
satisfaction, but not waiver, of the closing conditions set forth in ARTICLE
VII). Each of Parent, Merger Sub and the Company shall use commercially
reasonable efforts to obtain consents of all Governmental Entities necessary to
consummate the transactions contemplated by this Agreement.

(b) In the event any claim, action, suit, investigation or other proceeding by
any Governmental Entity or other Person is commenced which questions the
validity or legality of the transactions contemplated hereby or seeks damages in
connection therewith, the parties hereto agree to cooperate and use commercially
reasonable efforts to defend against such claim, action, suit, investigation or
other proceeding and, if an injunction or other order is issued in any such
action, suit or other proceeding, to use commercially reasonable efforts to have
such injunction or other order lifted, and to cooperate reasonably regarding any
other impediment to the consummation of the transactions contemplated hereby;
provided, however, that each party hereto has no duty to agree to any structure
or conduct remedy or to litigate with respect to the transactions contemplated
by this Agreement.

(c) Prior to the Closing, each party hereto shall promptly notify the other
parties hereto of any communication it or its controlled Affiliates receives
from any Governmental Entity relating to the matters that are the subject of
this Agreement and permit the other parties hereto to review in advance any
proposed communication by it to any Governmental Entity. Prior to the Closing,
no party hereto shall agree to participate in any meeting with any Governmental
Entity in respect of any filings, investigation or other inquiry unless it
consults with the other parties hereto in advance and, to the extent permitted
by such Governmental Entity, gives the other parties hereto the opportunity to
attend and participate at such meeting. Prior to the Closing, each party hereto
will provide the other parties hereto with copies of all correspondence or
communications between it or any of its representatives, on the one hand, and
any Governmental Entity or members of its staff, on the other hand, with respect
to this Agreement and the transactions contemplated by this Agreement.

Section 6.5. Indemnification; Directors’ and Officers’ Insurance.

(a) Parent and the Company agree that, to the maximum extent permitted by the
laws of the State of Delaware, all rights to indemnification, advancement of
expenses and exculpation from liability for acts or omissions occurring prior to
the Closing Date now existing in favor of the current directors and officers of
the Company, as provided in the Governing Documents of the Company, or in any
agreements between the Company and/or its Subsidiaries, on the one hand, and any
of their current directors or officers, on the other hand, will survive the
Closing and will continue in full force and effect in accordance with their
respective terms for a period of not less than six years after the Closing Date
(or, in the case of any agreement, in accordance with its terms).

 

43



--------------------------------------------------------------------------------

(b) Parent shall, and shall cause the Surviving Entity after the Effective Time,
to maintain the Tail Policy in full force and effect, for its full term, and to
continue to honor its respective obligations thereunder.

(c) This Section 6.5 shall be for the benefit of, and shall be enforceable by,
the current directors and officers of the Company, and their respective heirs,
executor, administrators and estates.

Section 6.6. Exclusive Dealing. No Group Company shall, directly or indirectly,
through any officer, director, employee, representative (including for greater
certainty any financial, legal or other advisors), or any Seller or any
Affiliate or representative of any Seller (a) solicit, assist, initiate,
encourage or otherwise facilitate (including by way of furnishing information or
permitting any visit to any facilities or properties of the Company) proposals
or offers regarding any Alternative Proposal; (b) engage in any discussions or
negotiations regarding, or provide any information with respect to, any
Alternative Proposal; or (c) accept or enter into, or publicly propose to accept
or enter into, any letter of intent, agreement in principle, agreement,
arrangement or undertaking related to any Alternative Proposal.

Section 6.7. Documents and Information. After the Closing Date, Parent and the
Surviving Entity shall, and shall cause the Surviving Entity and its
Subsidiaries to, until the seventh anniversary of the Closing Date, retain all
books, records and other documents pertaining to the business of the Group
Companies in existence on the Closing Date and make the same reasonably
available for inspection and copying by the Representative (at Representative’s
expense) during normal business hours of the Surviving Entity or any of its
Subsidiaries, as applicable, upon reasonable request and upon reasonable notice.

Section 6.8. Contact with Customers, Suppliers and Other Business Relations.
During the period from the date of this Agreement until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
Parent hereby agrees that it is not authorized to and shall not (and shall not
permit any of its employees, agents, representatives or controlled Affiliates
to) contact any employee (excluding executive officers), customer, supplier,
distributor or other material business relation of any Group Company regarding
any Group Company, its business or the transactions contemplated by this
Agreement without the prior consent of the Company.

Section 6.9. Employee Benefits Matters.

(a) During the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date, Parent shall provide employees of each Group
Company who continue to be employed by a Group Company with the same salary or
hourly wage rate as provided to such employees immediately prior to the Closing
Date and with employee benefits (excluding equity arrangements) that are
substantially similar in the aggregate to the employee benefits provided to
similarly situated employees of Parent. Parent further agrees that, from and
after the Closing Date, Parent shall and shall cause each Group Company to grant
all of its

 

44



--------------------------------------------------------------------------------

employees credit for any service with such Group Company earned prior to the
Closing Date (a) for eligibility and vesting purposes and (b) for purposes of
vacation accrual and severance benefit determinations (to the extent years of
service is relevant to the level of benefits for which an employee is eligible)
under any benefit or compensation plan, program, agreement or arrangement that
may be established or maintained by Parent or the Surviving Entity or any of its
Subsidiaries on or after the Closing Date (the “New Plans”); provided, however,
that in no event shall such service credit result in any duplication of
benefits. In addition, Parent shall use commercially reasonable efforts to
(i) cause to be waived all pre-existing condition exclusions and
actively-at-work requirements and similar limitations, eligibility waiting
periods and evidence of insurability requirements under any New Plans to the
extent waived or satisfied by an employee under any Employee Benefit Plan as of
the Closing Date and (ii) cause any deductible, co-insurance and covered
out-of-pocket expenses paid on or before the Closing Date by any employee (or
covered dependent thereof) of any Group Company to be taken into account for
purposes of satisfying the corresponding deductible, coinsurance and maximum
out-of-pocket provisions after the Closing Date under any applicable New Plan in
the year of initial participation. Nothing contained herein, express or implied,
is intended to confer upon any employee of any Group Company any right to
continued employment for any period or continued receipt of any specific
employee benefit, or shall constitute an amendment to or any other modification
of any New Plan or Employee Benefit Plan. Parent agrees that Parent and the
Surviving Entity shall be solely responsible for satisfying the continuation
coverage requirements of Section 4980B of the Code for all individuals who are
“M&A qualified beneficiaries” as such term is defined in Treasury Regulation
Section 54.4980B-9. This Section 6.9(a) is not intended, and shall not be
deemed, to confer any rights or remedies upon any Person other than the parties
hereto and their respective successors and permitted assigns, to create any
agreement of employment with any Person or to otherwise create any third-party
beneficiary hereto.

(b) Effective as of the day immediately preceding the Effective Time, each Group
Company shall terminate all Employee Benefit Plans that are intended to include
a Code Section 401(k) arrangement and shall provide Parent with evidence that
such Employee Benefit Plans have been terminated (effective no later than the
day immediately preceding the Effective Time). Parent agrees to take all actions
reasonably required to provide that its employee pension benefit plan that is
intended to include a Code Section 401(k) arrangement shall accept rollovers
from each Employee Benefit Plan that is intended to include a Code
Section 401(k) arrangement, including with respect to plan loans which are
outstanding at the Effective Time. Each Group Company and Parent shall cooperate
in taking all other actions reasonably required in furtherance of terminating
such Employee Benefit Plans and distributing the plan assets as described
herein. In the event that termination of a Group Company’s 401(k) plan would
reasonably be anticipated to trigger liquidation charges, surrender charges or
other fees, then such Group Company shall take such actions as are necessary to
reasonably estimate the amount of such charges or fees and provide such estimate
in writing to Parent no later than five business days prior to the Effective
Time.

Section 6.10. Updated Disclosure Schedules. Concurrently with the execution and
delivery of this Agreement, the Company and Sellers have delivered to Parent and
Merger Sub the disclosure schedules to this Agreement (the “Schedules”). From
and after the date of this Agreement until the Closing Date, the Company and/or
Sellers may prepare and deliver to Parent

 

45



--------------------------------------------------------------------------------

and Merger Sub supplements and/or amendments to the Schedules (which may contain
additional Schedules that are not in existence as of the date hereof relating to
any of the provisions contained in ARTICLE III and/or ARTICLE IV, in each case,
such supplement, amendment or new Schedule being referred to as an “Update”)
with respect to matters first arising after the date hereof; provided, however,
that no such Update shall be deemed to be an amendment to this Agreement and
shall not affect the conditions set forth in Section 7.2(a) or the obligations
set forth in ARTICLE IX.

Section 6.11. No Public Disclosure. No party hereto will issue or make any
report, statement or release to the public (including employees, customers and
suppliers of the parties) with respect to this Agreement, the Merger or the
other transactions contemplated hereby without the consent of Parent and the
Representative, which consent shall not be unreasonably withheld. If any party
hereto is unable to obtain, after reasonable effort, the approval of its public
report, statement or release from the other parties hereto and such report,
statement or release is, in the opinion of legal counsel to such party, required
by law in order to discharge such party’s disclosure obligations, then such
party may make or issue the legally required report, statement or release and
promptly furnish the other parties with a copy thereof. Each party hereto will
also obtain the prior approval by the other parties hereto of any press release
to be issued announcing the consummation of the Merger. This Section 6.11 shall
not restrict or prohibit any disclosure by any Seller to its limited partners,
investment funds affiliated with such Seller, the investors in such investment
funds, and Affiliates (collectively, “Investment Partners”) regarding this
Agreement, the Merger and the other transactions contemplated hereby to the
extent such Seller reasonably determines in good faith that such announcement is
necessary or advisable. For the avoidance of doubt, the parties acknowledge and
agree that each Seller and its Investment Partners (except for the Group
Companies) may provide general information about the subject matter of this
Agreement in connection with such Seller’s or its Investment Partner’s fund
raising, marketing, informational or reporting activities in the ordinary course
of business.

Section 6.12. Approval of Agreement and Merger. Immediately following the
execution of this Agreement (but no later than 5:00 pm Eastern time on the day
following the date hereof), each Seller shall sign, date and deliver to Parent
the Written Consent evidencing its irrevocable adoption of this Agreement and
approval of this Agreement and the Merger, pursuant to, and in accordance with,
the applicable provisions of the DGCL and the Company’s Governing Documents. The
Company shall prepare and distribute a notice to non-consenting stockholders in
compliance with Section 228 of the DGCL (and in any event within five (5) days
after the date of this Agreement), which notice and materials to be distributed
therewith shall incorporate all reasonable comments timely submitted by Parent.

Section 6.13. Restrictive Covenants.

(a) From and after the Closing, each Seller shall keep confidential any
confidential information of the Group Companies and the Business, including any
information constituting or relating to trade secrets of the Company or
confidential Company Intellectual Property Rights, or any confidential
information of Parent, Merger Sub or any of their respective Affiliates acquired
in connection with the transactions contemplated hereby, except to the extent
that such information (a) is in the public domain through no fault of such
Seller, or (b) was lawfully acquired after the Closing from sources, other than
Parent, Merger Sub or any of their

 

46



--------------------------------------------------------------------------------

respective Affiliates, which are not prohibited from disclosing such information
by a legal, contractual or fiduciary obligation. If any Seller is compelled to
disclose any such information by judicial or administrative process or by other
requirements of law, such Seller shall promptly notify Parent in writing and
shall disclose only that portion of such information that such Seller reasonably
believes after consultation with counsel, is legally required to be disclosed;
provided, however, that each Seller shall exercise reasonable best efforts at
Parent’s expense to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information.

(b) In the event of any breach or threatened breach by any Seller of any of the
provisions contained in Section 6.13(a), Parent shall be entitled to injunctive
or other equitable relief, restraining such party from using or disclosing any
confidential information in whole or in part, or from engaging in conduct that
would constitute a breach of the obligations contained in such Sections. Such
relief shall be in addition to and not in lieu of any other remedies that may be
available, including an action for the recovery of damages.

Section 6.14. Merger Consideration Schedule. At least two (2) Business Days
prior to the Closing Date, the Company shall deliver to Parent an updated
version of the Merger Consideration Schedule, which shall reflect the
information contained therein as of the actual Closing Date and shall be
calculated in accordance with the terms and conditions of this Agreement and the
Governing Documents of the Company as in effect immediately prior to the
Effective Time.

Section 6.15. Non-Signing Stockholders. On or prior to the Closing Date, the
Company shall send, at Berkshire’s direction, to each stockholder of the Company
who is not a Seller the written notice described in Section 2.3(a) of the
Stockholders Agreement (Take Along Rights).

Section 6.16. Release. Effective as of the Closing, each Seller, on its own and
on behalf of its assigns, successors and legal representatives and any and all
Persons or entities claiming by or through any of the foregoing, hereby
irrevocably releases, remises, waives and forever discharges any and all rights
and claims that it has had, now has or might hereafter have against Parent, the
Group Companies and each of their respective past, present and future directors,
officers and equityholders, agents, attorneys and employees, and the respective
personal representatives, successors, assigns, agents and Affiliates of each of
the foregoing (each, a “Released Party”), whether known or unknown, suspected or
unsuspected, unanticipated as well as anticipated and that now exist or may
hereafter accrue based on matters now unknown as well as known from the
beginning of the world to the time of the Closing, except for rights and claims
involving fraud or arising from or in connection with this Agreement and/or any
Ancillary Document (including the Escrow Agreement) or rights and claims of
Sellers who are employees of any of the Group Companies arising in their
capacity as employees of any of the Group Companies. Effective as of the
Closing, each Seller hereby irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any suit, action, or proceeding of any kind, in any court or before
any tribunal, against any Released Party based upon any right or claim purported
to be released by this Section 6.16.

 

47



--------------------------------------------------------------------------------

Section 6.17. Stock and Record Books. No Seller shall keep or retain any of the
stock books of any Group Company (including those of any applicable
predecessors), including original stock certificates for the outstanding shares
of capital stock of each Subsidiary of the Company, if such shares are
certificated, all of which shall be retained by the Group Companies.

ARTICLE VII

CONDITIONS TO CONSUMMATION OF THE MERGER

Section 7.1. Conditions to the Obligations of the Company, Parent and Merger
Sub. The obligations of the Company, Parent and Merger Sub to consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or,
if permitted by applicable law, waiver by the party for whose benefit such
condition exists) of the following conditions:

(a) no statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other Governmental Entity or other legal restraint or
prohibition preventing the consummation of the Merger shall be in effect;
provided, however, that each of Parent, Merger Sub and the Company shall have
used commercially reasonable efforts to prevent the entry of any such injunction
or other order or the commencement of any such proceeding or lawsuit and to
appeal as promptly as possible any injunction or other order that may be
entered.

Section 7.2. Other Conditions to the Obligations of Merger Sub and Parent. The
obligations of Merger Sub and Parent to consummate the Merger are subject to the
satisfaction or, if permitted by applicable law, waiver by Merger Sub and Parent
of the following further conditions:

(a) all of the representations and warranties of the Company and the Sellers
contained in this Agreement that are not qualified by reference to materiality
or Company Material Adverse Effect shall have been true, correct and complete in
all material respects when made on the date of this Agreement and shall be true,
correct and complete in all material respects on and as of the Closing Date as
though made on and as of the Closing Date (except for representations and
warranties which speak of a specific date which need only be true, correct and
complete in all material respects as of such dates) and all of the
representations and warranties of the Company and the Sellers contained in this
Agreement that are qualified by reference to materiality or Company Material
Adverse Effect shall have been true, correct and complete in all respects when
made on the date of this Agreement and shall be true, correct and complete in
all respects on and as of the Closing Date as though made on and as of the
Closing Date (except for representations and warranties which speak of a
specific date which need only be true, correct and complete in all respects as
of such dates);

(b) Sellers and the Company shall have performed and complied in all material
respects with all covenants required to be performed or complied with by Sellers
and the Company under this Agreement on or prior to the Closing Date;

(c) since the date of this Agreement, no fact, event or circumstance shall have
occurred which has had or would reasonably be expected to have a Company
Material Adverse Effect; and

 

48



--------------------------------------------------------------------------------

(d) prior to or at the Closing, the Company shall have delivered the following
closing documents in form and substance reasonably acceptable to Parent:

(i) a certificate of an authorized officer of the Company, dated as of the
Closing Date, to the effect that the conditions specified in Section 7.2(a),
Section 7.2(b) and Section 7.2(c) are satisfied;

(ii) written resignations of (A) each of the directors of each Group Company and
(B) those officers of the Group Companies designated by Parent at least ten
(10) Business Days prior to the Closing Date;

(iii) a certificate from the Company, in form and substances as prescribed by
Treasury Regulations promulgated under Section 1445 of the Code, stating that
the Company is not, and has not been during the relevant period specified in
Section 897(c)(1)(ii) of the Code, a “United States real property holding
corporation” within the meaning of Section 897(c) of the Code;

(iv) written terminations of all contracts, agreements or other arrangements
between any Group Company on one hand and any Seller or any Affiliate of any
Seller on the other;

(v) evidence that all consents listed on Schedule 7.2(d)(v) have been obtained;

(vi) evidence of satisfaction of the condition set forth on Schedule 7.2(d)(vi);

(vii) the Escrow Agreement executed by the Representative;

(viii) payoff letters from each lender with respect to all Indebtedness of the
Group Companies that is outstanding as of the Closing, which payoff letters
shall provide for satisfaction in full of such Indebtedness, termination of such
credit facilities or other underlying agreement and the full and final release
of any and all Liens and any other claims relating to such Indebtedness on the
assets of any of the Group Companies following receipt of the amount set forth
in such payoff letters;

(ix) the statements described in Section 2.9(a); and

(x) the Certificate of Merger, duly executed by the Company.

Section 7.3. Other Conditions to the Obligations of the Company. The obligations
of the Company and Sellers to consummate the Merger are subject to the
satisfaction or, if permitted by applicable law, waiver by the Company and the
Representative of the following further conditions:

(a) the representations and warranties of Merger Sub and Parent set forth in
ARTICLE V hereof shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date, except to the extent
such representations and warranties speak as of a specified date, in which case
the same shall continue on the Closing Date to be true and correct in all
material respects as of the specified date;

 

49



--------------------------------------------------------------------------------

(b) Merger Sub and Parent shall each have performed and complied in all material
respects with all covenants required to be performed or complied with by them
under this Agreement on or prior to the Closing Date;

(c) prior to or at the Closing, each of Parent and Merger Sub shall have
delivered a certificate of an authorized officer of Parent and an authorized
officer of Merger Sub, dated the Closing Date, in form and substance reasonably
acceptable to the Company, to the effect that the conditions specified in
Section 7.3(a) and Section 7.3(b) have been satisfied; and

(d) Parent shall have obtained the Tail Policy.

Section 7.4. Frustration of Closing Conditions. No party hereto may rely on the
failure of any condition set forth in this ARTICLE VII to be satisfied if such
failure was caused by such party’s failure to use commercially reasonable
efforts to cause the Closing to occur, as required by Section 6.4.

ARTICLE VIII

TERMINATION; AMENDMENT; WAIVER

Section 8.1. Termination. This Agreement may be terminated and the Merger may be
abandoned at any time prior to the Closing:

(a) by mutual written consent of Parent and the Company;

(b) by Parent, if any of the representations or warranties of the Company set
forth in ARTICLE III shall not be true and correct such that the condition to
Closing set forth in Section 7.2(a) would not be satisfied and the breach or
breaches causing such representations or warranties not to be true and correct
is not cured within 30 days after written notice thereof is delivered to the
Company; provided that Parent shall not have the right to terminate this
Agreement pursuant to this Section 8.1(b) if Parent or Merger Sub is then in
material violation or breach of any of their covenants, obligations,
representations or warranties set forth in this Agreement and such violation or
breach would give rise to the failure of a condition set forth in Section 7.3(a)
or Section 7.3(b);

(c) by the Company, if any of the representations or warranties of Parent or
Merger Sub set forth in ARTICLE V shall not be true and correct such that the
condition to Closing set forth in Section 7.3(a) would not be satisfied and the
breach or breaches causing such representations or warranties not to be true and
correct is not cured within 30 days after written notice thereof is delivered to
Parent; provided that the Company shall not have the right to terminate this
Agreement pursuant to this Section 8.1(c) if the Company or any Sellers are then
in material violation or breach of any of their covenants, obligations,
representations or warranties set forth in this Agreement and such violation or
breach would give rise to the failure of a condition set forth in Section 7.2(a)
or Section 7.2(b);

 

50



--------------------------------------------------------------------------------

(d) by Parent, if the Merger shall not have been consummated on or prior to
April 30, 2011 (the “Termination Date”), unless the failure to consummate the
Merger is the result of a breach by Parent or Merger Sub of its representations,
warranties, obligations or covenants under this Agreement;

(e) by the Company, if the Merger shall not have been consummated on or prior to
the Termination Date, unless the failure to consummate the Merger is the result
of a breach by either Sellers or the Company of their or its representations,
warranties, obligations or covenants under this Agreement;

(f) by Parent if this Agreement has not been duly adopted and this Agreement and
the Merger have not been duly approved by the Sellers as provided herein
pursuant to the Written Consent in accordance with applicable law and the
Company’s Governing Documents by 5:00 pm Eastern time on the day following the
date hereof; or

(g) by either Parent or by the Company, if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Merger and such order,
decree or ruling or other action shall have become final and nonappealable;
provided that the party hereto seeking to terminate this Agreement pursuant to
this Section 8.1(g) shall have used commercially reasonable efforts to remove
such order, decree, ruling, judgment or injunction; or

(h) by the Company, if all of the conditions set forth in Section 7.1 and
Section 7.2 (other than any conditions that by their terms are to be satisfied
at the Closing; provided that such conditions shall have been capable of being
satisfied as of the date of termination of this Agreement) have been satisfied
or validly waived by Parent, the Company has given notice to Parent in writing
that it is prepared to consummate the Closing, and Parent and Merger Sub fail to
consummate the transactions contemplated by the Closing on the date the Closing
should have occurred pursuant to Section 2.2.

Section 8.2. Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, this entire Agreement shall forthwith become
void (and there shall be no liability or obligation on the part of Parent,
Merger Sub or the Company or their respective officers, directors or
equityholders) with the exception of (a) the provisions of this Section 8.2,
ARTICLE IX, ARTICLE X and the last sentence of Section 6.3, and (b) any
liability of any party hereto for fraud.

ARTICLE IX

INDEMNIFICATION

Section 9.1. Survival of Representations. The representations and warranties of
the Company, the Sellers, Parent and Merger Sub contained in this Agreement
(whether or not contained in ARTICLES III, IV or V) or in any Ancillary Document
shall survive the Closing for the Escrow Period; provided, however, that any
claim with respect to fraud may be made at any time.

 

51



--------------------------------------------------------------------------------

Section 9.2. Indemnification.

(a) By the Sellers. Subject to Section 9.4, Section 9.5 and Section 9.7 to the
extent provided in this ARTICLE IX, prior to the Effective Time, the Company,
and following the Effective Time, the Sellers jointly and severally, shall
indemnify Parent, and its successors and assigns, and its officers, directors,
employees, stockholders, agents, Affiliates (including following the Closing,
the Surviving Entity) and any Person who controls Parent within the meaning of
the Securities Act or the Exchange Act (each, a “Parent Indemnified Party”) and
hold each Parent Indemnified Party harmless from and against any liabilities,
claims, demands, judgments, losses, costs, diminution in value, damages
(including reasonably foreseeable consequential damages) or expenses whatsoever
(including reasonable attorneys’, consultants’ and other reasonable professional
fees and disbursements of every kind, nature and description incurred by such
Parent Indemnified Party in connection therewith) (collectively, “Damages”) that
such Parent Indemnified Party directly or indirectly sustains, suffers or incurs
to the extent resulting from, arising out of or relating to:

(i) any inaccuracy or breach of any representation or warranty of a Seller or
the Company in the Agreement or in any Ancillary Document;

(ii) any non-fulfillment of any covenant or agreement of a Seller or, with
respect to covenants to be performed prior to the Closing, the Company set forth
in the Agreement or in any Ancillary Document;

(iii) any inaccuracy in the Merger Consideration Schedule delivered pursuant to
Section 7.2, or a stockholder or former stockholder of any Group Company, or any
other Person, seeking to assert (A) any rights of a stockholder, option holder
or owner of any equity securities of any Group Company in their capacities as
such, including any option rights, preemptive rights or rights to notice or to
vote under the Stockholders Agreement, or (B) any rights under the Governing
Documents of any Group Company, in each case (i) relating to the negotiation,
approval or consummation of the transactions contemplated by this Agreement, or
(ii) related solely to periods prior to the Closing;

(iv) any Dissenting Share Payments;

(v) any Seller Expenses to the extent not reflected on the Expense Statement;

(vi) any Indebtedness of the Group Companies that is outstanding as of the
Closing, to the extent not reflected on the Company Indebtedness Statement,
including any claims of lenders under the First Lien Agreement and/or the Second
Lien Agreement (A) related to any agreements entered into between any Group
Company, on one hand, and any such lenders, on the other hand, in connection
with the transactions contemplated hereby, or (B) for any amounts other than the
Payoff Amount or the Accrued Interest Portion;

(vii) any Pre-Closing Taxes imposed on or incurred by the Group Companies;

(viii) any Taxes of Sellers or any Affiliate of Sellers (other than a Group
Company);

 

52



--------------------------------------------------------------------------------

(ix) any Indemnified Severance Payments made or incurred by the Group Companies
or Parent;

(x) any out-of-pocket Damages of a Group Company that result from all or any
portion of the Management Closing Bonuses or the Management Escrow Bonuses
constituting “excess parachute payment” within the meaning of Section 280G of
the Code and the regulations promulgated thereunder, including any gross-up
payments the Company makes to recipients of the Management Closing Bonuses or
the Management Escrow Bonuses, but excluding any loss of any Tax deduction
related thereto;

(xi) the matter set forth on Schedule 9.2(a)(xi) (the “Excluded Liability”);

(xii) any claim that the Tail Policy obtained by Parent in accordance with the
terms of this Agreement does not satisfy the insurance requirements set forth in
any of the Indemnification Agreements;

(xiii) the matter set forth on Schedule 9.2(a)(xiii);

(xiv) any Payroll Taxes due on the Management Escrow Bonuses;

(xv) any failure to amend any Employee Benefit Plans that are intended to
include a Code Section 401(k) arrangement to reflect the applicable requirements
of ERISA, the Code or any other applicable laws (including any Damages
associated with the operation of such Employee Benefit Plans as required under
ERISA, the Code or such other applicable laws); and

(xvi) any and all actions, suits, proceedings, investigations, allegations,
assessments, audits, or fines incident to any of the foregoing or to the
enforcement of this Section 9.2(a), but only in connection with a claim for
which any Parent Indemnified Party is entitled to indemnification.

(b) Indemnification by Parent. To the extent provided in this ARTICLE IX, Parent
shall indemnify the Sellers, their heirs, successors and assigns (each, a
“Seller Indemnified Party”) and hold each Seller Indemnified Party harmless from
and against any Damages that such Seller Indemnified Party directly or
indirectly sustains, suffers or incurs to the extent resulting from, arising out
of or relating to:

(i) any inaccuracy or breach of any representation or warranty of Parent or
Merger Sub in this Agreement or any Ancillary Document;

(ii) any non-fulfillment of any covenant or agreement of Parent or Merger Sub
set forth in this Agreement or any Ancillary Document;

(iii) any Taxes of Parent, ARAMARK Corp., or any controlled affiliate of Parent
or ARAMARK Corp. (including any Tax of any Group Company other than for which
the Parent Indemnified Party is entitled to indemnification pursuant to
Section 9.2(a)(i), Section 9.2(a)(vii), or Section 9.2(a)(i)(viii)));

 

53



--------------------------------------------------------------------------------

(iv) any Excluded Stub Period Taxes;

(v) any Employer Social Security Taxes due on the Management Closing Bonuses;
and

(vi) any and all actions, suits, claims, proceedings, investigations,
allegations, demands, assessments, audits, fines, judgments, costs and other
expenses (including reasonable attorneys’ fees and expenses) incident to any of
the foregoing or to the enforcement of this Section 9.2(b), but only in
connection with a claim for which any Seller Indemnified Party is entitled to
indemnification.

(c) The obligations to indemnify, defend and hold harmless pursuant to
Section 9.2(a) and pursuant to clause Section 9.2(b) shall survive the Closing
for the Escrow Period, except for claims for indemnification pursuant to such
clauses asserted prior to the end of such period, which claims shall survive
until final resolution thereof. Covenants and agreements contained in this
Agreement that by their terms are to be performed prior to the Closing shall
survive the Closing for the Escrow Period, and, subject to the restrictions on
recovery set forth herein, all other covenants and agreements contained herein
shall survive the Closing until such covenant or agreement is fully performed.

(d) All indemnification payments under this ARTICLE IX shall be adjustments to
the Purchase Price except as otherwise required by applicable law.

Section 9.3. Claims.

(a) Any party seeking indemnification under Section 9.2 (an “Indemnified Party”)
shall promptly give the party from whom indemnification is being sought (such
notified party, the “Responsible Party”) notice (a “Claim Notice”) of any matter
which such Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement, stating in reasonable detail, the
nature of the claim, a good-faith reasonable estimate of the Damage and method
of computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises; provided that the failure to so notify shall not relieve the Responsible
Party of its obligations hereunder, except to the extent that the Responsible
Party is actually prejudiced thereby. If the matter to which a claim relates
shall not have been resolved as of the date of the Claim Notice, the Indemnified
Party shall estimate in good faith the amount of the claim in the Claim Notice,
but also specify therein that the claim has not yet been liquidated (an
“Unliquidated Claim” and, the Claim Notice in respect thereof, an “Unliquidated
Claim Notice”). If an Indemnified Party gives an Unliquidated Claim Notice, the
Indemnified Party shall also give a second Claim Notice within sixty (60) days
after the matter giving rise to the claim becomes finally resolved and the
amount of identifiable Damages can be determined, which second Claim Notice
shall specify the amount of the claim (any such second Claim Notice, together
with any other Claim Notice given pursuant hereto that is not an Unliquidated
Claim Notice is referred to herein as a “Liquidated Claim Notice”). Each
Responsible Party to which a Liquidated Claim Notice that does not involve a
Third Party Claim (as defined below) is given shall respond to any Indemnified
Party that has given such Liquidated Claim Notice within 30 days (the “Response
Period”) after the date on which such Liquidated Claim Notice is given. If the
Responsible Party does not notify

 

54



--------------------------------------------------------------------------------

the Indemnified Party within the Response Period that the Responsible Party
disputes such claim (the “Claim Dispute Notice”), the Responsible Party shall be
deemed to have accepted and agreed with such claim. For the avoidance of doubt,
the Representative may submit a Claim Dispute Notice on behalf of any or all of
the Responsible Parties that are Sellers. If the Responsible Party has disputed
a claim for indemnification (including any Third Party Claim), the Responsible
Party and the Indemnified Party shall proceed in good faith to negotiate a
resolution to such dispute. If the Responsible Party and the Indemnified Party
cannot resolve such dispute in 45 days after delivery of the Claim Dispute
Notice, the Indemnified Party may thereafter pursue any legal remedies available
to the Indemnified Party against the Responsible Party with respect to the
unresolved claim(s) in accordance with this ARTICLE IX.

(b) If a claim, action, suit or proceeding by a third party (a “Third Party
Claim”) is made against any Indemnified Party, and if such Indemnified Party
intends to seek indemnity with respect thereto under this ARTICLE IX, such
Indemnified Party shall promptly notify the Responsible Party of such claims;
provided that the failure to so notify shall not relieve the Responsible Party
of its obligations hereunder, except to the extent that the Responsible Party is
actually prejudiced thereby. The Responsible Party shall have 45 days after
receipt of such notice to assume the conduct and control, through counsel
reasonably acceptable to the Indemnified Party at the expense of the Responsible
Party, of the settlement or defense thereof, and the Indemnified Party shall
cooperate with it in connection therewith; provided that as a condition to the
Responsible Party’s assumption of the defense of any Third Party Claim, the
Responsible Party shall acknowledge in writing to the Indemnified Party the
Responsible Party’s responsibility for such Third Party Claim; provided further
that the Responsible Party shall permit the Indemnified Party to participate in
such settlement or defense through counsel chosen by such Indemnified Party,
provided that, the fees and expenses of such counsel shall be borne by such
Indemnified Party. So long as the Responsible Party is reasonably contesting any
such claim in good faith, the Indemnified Party shall not pay or settle any such
claim. Notwithstanding the foregoing, the Indemnified Party shall have the right
to pay or settle any such claim, provided that in such event it shall waive any
right to indemnity therefor for such claim unless the Responsible Party shall
have consented to such payment or settlement, such consent not to be
unreasonably withheld or delayed. If the Responsible Party does not notify the
Indemnified Party within 45 days after the receipt of the Indemnified Party’s
notice of a claim of indemnity hereunder that it elects to undertake the defense
thereof, the Indemnified Party shall have the right to contest, settle or
compromise the claim, and the Indemnified Party shall not thereby waive any
right to indemnity therefor pursuant to this Agreement. Except as otherwise set
forth in Section 9.3(f), the Responsible Party shall not, except with the
consent of the Indemnified Party, such consent not to be unreasonably withheld
or delayed, consent to the entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the Person
or Persons asserting such claim to all Indemnified Parties of an unconditional
release from all liability with respect to such claim.

(c) Notwithstanding anything herein to the contrary, without the written consent
of Parent, the Sellers shall not be entitled to assume any Third Party Claim to
the extent that: (i) any such Third Party Claim seeks, in addition to or in lieu
of monetary damages, any injunctive or other equitable relief; (ii) the Third
Party Claim results from, arises out of or relates to any criminal proceeding,
action, indictment, allegation, or investigation; (iii) the Third Party Claim
involves a material supplier of a Group Company; (iv) the Third Party Claim
results from,

 

55



--------------------------------------------------------------------------------

arises out of or relates to any civil or criminal or other equitable claim
asserted by any Governmental Entity; or (v) Parent reasonably believes that
Parent’s Damages resulting from an adverse determination of such Third Party
Claim would be more than an amount equal to two times the amount of the Sellers’
indemnification obligations under this ARTICLE IX (after taking into account
other claims for indemnification made by Parent Indemnified Parties and the
limitations set forth in this ARTICLE IX, as applicable) (each Third Party Claim
of the type described in the foregoing clauses (i) through (v), a “Prohibited
Action”). If Parent consents in writing to the Sellers’ assumption of any
Prohibited Action, the Sellers shall not consent to the entry of any judgment or
enter into any settlement with respect to such Prohibited Action, except with
the prior written consent of Parent, which shall not be unreasonably withheld or
delayed.

(d) With respect to Damages to which a Parent Indemnified Party is entitled
hereunder that are based upon fraud, if the amount of the Escrow Funds available
for payment of such Damages is less than the amount of Damages to which such
Parent Indemnified Party is entitled, then, subject to the limitations contained
in this ARTICLE IX, the Parent Indemnified Party shall have the right to seek
payment of such Damages (x) first from the Escrow Funds to the extent available,
and (y) second, directly from Sellers for the remainder of such Damages in
excess of the Escrow Funds. If there shall be a dispute as to the amount or
manner of indemnification under this ARTICLE IX, the Indemnified Party and the
Responsible Party may each pursue whatever legal remedies may be available to
enforce its rights under this Agreement.

(e) If the Indemnified Party is a Parent Indemnified Party then, within 5
Business Days from the date on which it is finally determined that such Parent
Indemnified Party became entitled to payment under Section 9.2, Parent and the
Representative shall provide joint written instructions to the Escrow Agent as
to the amount of funds, if any, to be disbursed from the Escrow Funds and
instructions as to the manner in which such funds shall be disbursed by the
Escrow Agent.

(f) Notwithstanding anything herein to the contrary, Sellers shall have the
right to conduct and control the defense of the Excluded Liability. Sellers
shall not, except with the consent of Parent, such consent not to be
unreasonably withheld or delayed, consent to the entry of any judgment or enter
into any settlement with respect to the Excluded Liability. After any full and
final settlement of the Excluded Liability, if the Excluded Liability Holdback
is greater than the amount for which the Excluded Liability was fully and
finally settled and all Damages of Parent Indemnified Parties related to the
Excluded Liability then, within 10 Business Days after such full and final
settlement, Parent shall remit to the Escrow Agent the amount of such excess, to
be held in escrow as part of the Escrow Funds. Any Damages recoverable by a
Parent Indemnified Party under Section 9.2(a) shall be paid first from the
Excluded Liability Holdback and second, if the Excluded Liability Holdback is
not sufficient to pay the full amount of such Damages, from the Escrow Funds.

Section 9.4. Limitations on Indemnification Obligations. The rights of the
Parent Indemnified Parties to indemnification pursuant to the provisions of
Section 9.2(a) are subject to the limitations set forth below.

(a) With respect to claims for Damages by a Parent Indemnified Party pursuant to
Section 9.2(a)(i), such Parent Indemnified Party shall be entitled to
indemnification

 

56



--------------------------------------------------------------------------------

with respect to such Damages only when the aggregate of all Damages to such
Parent Indemnified Party other than Damages recoverable under Section 9.2(a)(ix)
exceeds $1,000,000 (the “Deductible”), and then such Parent Indemnified Party
shall be entitled to indemnification only for its Damages that are in excess of
the Deductible; provided, however, that the Deductible shall not apply to claims
for Damages by a Parent Indemnified Party pursuant to Section 9.2(a)(i) relating
to Fundamental Representations or claims for fraud. The aggregate liability of
all of the Sellers, on the one hand, and Parent, on the other hand, for Damages
shall not exceed the Escrow Amount or be paid from any other source other than
the Escrow Funds; provided, however, that such limitation shall not apply to
claims for fraud.

(b) No Seller shall be entitled to contribution from, or indemnification by,
Parent or the Surviving Entity, directly or indirectly, under the Company’s
Governing Documents, this Agreement, applicable corporate or other laws or
otherwise, in respect of amounts due from a Seller to a Parent Indemnified Party
under this ARTICLE IX, and Sellers shall hold the Company and the Parent
Indemnified Parties harmless in respect of all such amounts and shall not seek
to join the Company in connection with any suit arising under this Agreement.

(c) No information or knowledge acquired, or investigations conducted, by
Parent, Merger Sub or their respective representatives or otherwise shall in any
way limit, or constitute a waiver of, or a defense to, any right of a Parent
Indemnified Party to assert a claim for indemnification under this Agreement or
the Escrow Agreement.

(d) All materiality qualifications contained in the Company’s or the Sellers’
representations and warranties in this Agreement or in any Ancillary Document,
including the term Company Material Adverse Effect, shall be taken into account
under this ARTICLE IX solely for purposes of determining whether a breach or
violation has occurred for which an indemnity obligation exists. Without
limiting the generality of the foregoing, with respect to any representation or
warranty that is breached, all such qualifications shall be ignored and not
given effect for purposes of determining the amount of any Damages resulting
from any such breach or violation.

(e) Notwithstanding any provisions of this Agreement to the contrary, none of
the Sellers shall be responsible for, and the Parent Indemnified Parties shall
not be entitled to, indemnification with respect to Taxes of a Group Company for
a taxable period beginning after the Closing Date, or the portion of a Straddle
Period beginning after the Closing Date, to the extent attributable the amount,
expiration date, availability of or limitations on any Group Company Tax
attributes, including any net operating loss, capital loss or credit carryover,
and including tax bases of assets, or the depreciation or amortization thereof,
of any Group Company. For the avoidance of doubt, this Section 9.4(e) shall not
in any way be interpreted as limiting the obligations of Sellers to indemnify,
defend and hold harmless the Parent Indemnified Parties pursuant to
Section 9.2(a)(vii) for Taxes of a Group Company for a taxable period ending on
or prior to the Closing Date, or the portion of a Straddle Period ending on the
Closing Date.

Section 9.5. Exclusive Remedies. Except as set forth in Section 6.5,
Section 6.13, Section 9.4(a) and this Section 9.5, and subject to Section 11.15,
(a) the provisions of this ARTICLE IX shall be the sole and exclusive remedy for
the parties hereto for any

 

57



--------------------------------------------------------------------------------

misrepresentation or breach of any warranty, covenant or other provision
contained in this Agreement or in any Ancillary Document delivered pursuant
hereto and with respect to any and all claims by Parent Indemnified Parties
relating to this Agreement, the events giving rise to or the subject matter of
this Agreement and the transactions contemplated hereby; (b) the Escrow Funds
remaining at any given time shall be the sole and exclusive source of payment
and recovery available to the Parent Indemnified Parties under this Agreement
(including, without limitation, this ARTICLE IX), and at no time will the Parent
Indemnified Parties be entitled to recover Damages or any other payments
hereunder or in connection with the transactions contemplated hereby (i) in
excess of the amount of the Escrow Funds or (ii) from any source other than the
Escrow Funds (including, without limitation, from the Sellers directly); (c) at
such time as there are no remaining Escrow Funds, the indemnity obligations
under Section 9.2(a) and Section 9.2(b) shall terminate and, other than with
respect to fraud, the Sellers and Parent shall thereafter have no further
liability to any Indemnified Party under this Agreement, any Ancillary Document
or otherwise in connection with the transactions contemplated hereby. Nothing
herein shall be deemed to limit or restrict in any manner any rights or remedies
that any party has at law or in equity against any other party hereto, based on
fraud.

Section 9.6. Mitigation of Damages. The parties hereto shall cooperate with each
other to mitigate any Damages.

Section 9.7. Calculation of Damages. In no event shall Damages include punitive,
special, incidental or indirect damages, except to the extent such damages
constitute part of a third party’s claim against an Indemnified Party. The
obligation of Sellers to indemnify a Parent Indemnified Party under this Article
IX shall be limited to the amount of any Damages that remain after deducting
therefrom any Recognized Tax Benefit resulting therefrom.

ARTICLE X

REPRESENTATIVE OF SELLERS

Section 10.1. Authorization of Representative.

(a) Each Seller, by virtue of such Seller’s execution of this Agreement or
execution and delivery of a Joinder, as the case may be, hereby appoints,
authorizes and empowers BSR LLC to act as such Seller’s representative (the
“Representative”), for the benefit of the Sellers, as the exclusive agent and
attorney-in-fact to act on behalf of each Seller, in connection with and to
facilitate the consummation of the transactions contemplated hereby, which shall
include the power and authority:

(i) to execute and deliver any Ancillary Documents (with such modifications or
changes therein as to which the Representative, in its sole discretion, shall
have consented) and to agree to such amendments or modifications thereto as the
Representative, in its sole discretion, determines to be desirable;

(ii) to execute and deliver such waivers and consents in connection with this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby as the Representative, in its sole discretion,
may deem necessary or desirable;

 

58



--------------------------------------------------------------------------------

(iii) to use the Representative Expense Amount to satisfy costs, expenses and/or
liabilities of the Representative in connection with matters related to this
Agreement and/or the Ancillary Documents, with any balance of the Representative
Expense Amount not used for such purposes to be disbursed and paid to the
Sellers pro rata in accordance with the number of Company Shares owned by the
Sellers at the Closing at such time as the Representative determines in its sole
discretion that no additional such costs, expenses and/or liabilities shall
become due and payable;

(iv) to collect and receive all moneys and other proceeds and property payable
to the Representative from the Escrow Account as described herein, and, subject
to any applicable withholding retention laws, and net of any out-of-pocket
expenses incurred by the Representative, the Representative shall disburse and
pay the same to the Sellers pro rata in accordance with the number of Company
Shares owned by the Sellers at the Closing at such time as the Representative
determines in its reasonable discretion;

(v) as the Representative, to enforce and protect the rights and interests of
Sellers and to enforce and protect the rights and interests of the
Representative arising out of or under or in any manner relating to this
Agreement and the Escrow Agreement, and each other agreement, document,
instrument or certificate referred to herein or therein or the transactions
provided for herein or therein (including in connection with any and all claims
for indemnification brought under Article IX hereof), and to take any and all
actions which the Representative believes are necessary or appropriate under the
Escrow Agreement and/or this Agreement for and on behalf of Sellers, including
asserting or pursuing any claim, action, proceeding or investigation (a “Claim”)
against Parent, Merger Sub and/or the Surviving Entity, defending any Third
Party Claims or Claims by the Parent Indemnified Parties, consenting to,
compromising or settling any such Claims, conducting negotiations with Parent,
the Surviving Entity and their respective representatives regarding such Claims,
and, in connection therewith, to: (A) assert any claim or institute any action,
proceeding or investigation; (B) investigate, defend, contest or litigate any
claim, action, proceeding or investigation initiated by Parent, the Surviving
Entity or any other Person, or by any federal, state or local Governmental
Entity against the Representative and/or any of Sellers, the Escrow Funds, and
receive process on behalf of any or all Sellers in any such claim, action,
proceeding or investigation and compromise or settle on such terms as the
Representative shall determine to be appropriate, and give receipts, releases
and discharges with respect to, any such claim, action, proceeding or
investigation; (C) file any proofs of debt, claims and petitions as the
Representative may deem advisable or necessary; (D) settle or compromise any
claims asserted under the Escrow Agreement; and (E) file and prosecute appeals
from any decision, judgment or award rendered in any such action, proceeding or
investigation, it being understood that the Representative shall not have any
obligation to take any such actions, and shall not have any liability for any
failure to take any such actions;

(vi) to refrain from enforcing any right of any Seller and/or the Representative
arising out of or under or in any manner relating to this Agreement, the Escrow
Agreement or any other agreement, instrument or document in connection with the
foregoing; provided, however, that no such failure to act on the part of the
Representative, except as otherwise provided in this Agreement or in the Escrow
Agreement, shall be deemed a waiver of any such right or interest by the
Representative or by such Seller unless such waiver is made in accordance with
Section 11.10 and in writing signed by the waiving party or by the
Representative; and

 

59



--------------------------------------------------------------------------------

(vii) to make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, stock powers, letters and other writings, and, in general, to do
any and all things and to take any and all action that the Representative, in
its sole and absolute discretion, may consider necessary or proper or convenient
in connection with or to carry out the transactions contemplated by this
Agreement, the Ancillary Documents, and all other agreements, documents or
instruments referred to herein or therein or executed in connection herewith and
therewith.

(b) The Representative shall not be entitled to any fee, commission or other
compensation for the performance of its services hereunder, but shall be
entitled to the payment of all its expenses incurred as the Representative. In
connection with this Agreement and any instrument, agreement or document
relating hereto, and in exercising or failing to exercise all or any of the
powers conferred upon the Representative hereunder (i) the Representative shall
incur no responsibility whatsoever to any Seller by reason of any error in
judgment or other act or omission performed or omitted hereunder or in
connection with any other agreement, instrument or document delivered pursuant
hereto, excepting only responsibility for any act or failure to act which
represents willful misconduct, and (ii) the Representative shall be entitled to
rely on the advice of counsel, public accountants or other independent experts
experienced in the matter at issue, and any error in judgment or other act or
omission of the Representative pursuant to such advice shall in no event subject
the Representative to liability to any Seller. Each Seller shall severally
indemnify the Representative against all losses, damages, liabilities, claims,
obligations, costs and expenses, including reasonable attorneys’, accountants’
and other experts’ fees and the amount of any judgment against them, of any
nature whatsoever (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened or any claims whatsoever), arising out of or
in connection with any claim, investigation, challenge, action or proceeding or
in connection with any appeal thereof, relating to the acts or omissions of the
Representative hereunder or otherwise in its capacity as the Representative. The
foregoing indemnification shall not apply in the event of any action or
proceeding which finally adjudicates the liability of the Representative
hereunder for its willful misconduct. In the event of any indemnification
hereunder, upon written notice from the Representative to Sellers as to the
existence of a deficiency toward the payment of any such indemnification amount,
each Seller shall promptly deliver to the Representative full payment of his or
her ratable share of the amount of such deficiency.

(c) All of the indemnities, immunities and powers granted to the Representative
under this Agreement shall survive the Closing Date and/or any termination of
this Agreement and/or the Ancillary Documents.

(d) Parent and the Surviving Entity shall have the right to rely upon all
actions taken or omitted to be taken by the Representative pursuant to this
Agreement, all of which actions or omissions shall be legally binding upon
Sellers.

 

60



--------------------------------------------------------------------------------

(e) The grant of authority provided for herein (i) is coupled with an interest
and shall be irrevocable and survive the death, incompetency, bankruptcy or
liquidation of any Seller, and (ii) shall survive the consummation of the
Merger.

Section 10.2. Successor Representative; Removal.

(a) If any Representative resigns (by giving at least 60 days’ written notice of
such resignation to Parent and the Escrow Agent) or dies or becomes incapable of
continuing to act as the Representative for any reason, a successor
Representative (who shall either be a Seller or another Person reasonably
acceptable to Parent) shall be appointed in writing by a majority in interest of
the Sellers, such appointment to become effective upon the delivery of executed
counterparts of such writing to Parent, the Surviving Entity and the Escrow
Agent, together with an acknowledgement signed by the successor Representative
named in such writing that he, she or it accepts the responsibility of successor
Representative and agrees to perform and be bound by all provisions of this
Agreement and the Escrow Agreement applicable to the Representative. Failing
such appointment, the Escrow Agent or any Seller may apply to a court of
competent jurisdiction for the appointment of a successor Representative.

(b) A majority in interest of the Sellers shall have the right at any time
during the term of this Agreement or the Escrow Agreement to remove the
then-acting Representative and to appoint a successor Representative (who shall
either be a Seller or another Person reasonably acceptable to Parent); provided,
however, that such removal of the then-acting Representative shall not be
effective until the delivery to Parent, the Surviving Entity and the Escrow
Agent of executed counterparts of a writing signed by a majority in interest of
the Sellers with respect to such removal and appointment, together with an
acknowledgement signed by the successor Representative appointed in such writing
that he, she or it accepts the responsibility of successor Representative and
agrees to perform and be bound by all of the provisions of this Agreement and
the Escrow Agreement applicable to the Representative.

(c) Each interim and successor Representative shall have all the power,
authority, rights and privileges conferred by this Agreement upon the original
Representative, and the term Representative as used herein shall be deemed to
include any interim or successor Representative.

(d) Any notices given by Parent, the Surviving Entity or the Escrow Agent while
there is no Representative shall be sufficiently given if given to the other,
with a copy provided directly to the Seller with the largest stake in the Escrow
Funds immediately following the Effective Time (excluding the former
Representative). A copy of all such notices shall be delivered to the successor
Representative upon his, her or its appointment and he, she or it shall have
five (5) days thereafter to take such actions as may be required under the terms
of this Agreement or the Escrow Agreement in connection with any such notice.

ARTICLE XI

MISCELLANEOUS

Section 11.1. Entire Agreement; Assignment. This Agreement, the Ancillary
Documents and the Confidentiality Agreement constitute the entire agreement
among the parties

 

61



--------------------------------------------------------------------------------

hereto with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof. This Agreement may not be assigned by
any party hereto (whether by operation of law or otherwise), without the prior
written consent of Parent and the Representative. Any attempted assignment of
this Agreement not in accordance with the terms of this Section 11.1 shall be
void.

Section 11.2. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) when delivered in person, (ii) when delivered by facsimile
(followed by overnight courier), (iii) when delivered by E-mail (followed by
overnight courier), or (iv) three days after posting in the United States mail
having been sent by registered or certified mail (postage prepaid, return
receipt requested), in each case addressed as follows:

To Parent or Merger Sub or the Company (after the Closing):

ARAMARK Clinical Technology Services, LLC

ARAMARK Tower

1101 Market Street

Philadelphia, PA 19107

Facsimile: 215-238-3284

Attention: Treasurer

with a copy to (which shall not constitute notice):

ARAMARK Clinical Technology Services, LLC

ARAMARK Tower

1101 Market Street

Philadelphia, PA 19107

Facsimile: 215-238-3282

Attention: General Counsel

and a copy to (which shall not constitute notice):

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Facsimile: (215) 963-5001

Attention: Richard B. Aldridge

To Sellers or the Representative:

c/o Berkshire Partners LLC

One Boston Place, Suite 3300

Boston, MA 02108

Attention: Christopher Hadley & Sharlyn Heslam

Facsimile: (617) 227-6105

 

62



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: David C. Chapin, Esq.

Facsimile: (617) 951-7050

To the Company (prior to the Closing):

Cohr Holdings, Inc.

101 Old Stone Bridge

Goodlettsville, TN 37072

Attention: Gerald Bowe

with a copy to:

c/o Berkshire Partners LLC

One Boston Place, Suite 3300

Boston, MA 02108

Attention: Christopher Hadley & Sharlyn Heslam

Facsimile: (617) 227-6105

and

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: David C. Chapin, Esq.

Facsimile: (617) 951-7050

or to such other address as the person to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.

Section 11.3. Governing Law. This Agreement and any claims arising out of or
relating to this Agreement, the Merger and the transactions contemplated hereby
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of Delaware.

Section 11.4. Fees and Expenses. Except as otherwise set forth in this
Agreement, whether or not the Closing occurs or the Merger is consummated, all
fees and expenses incurred in connection with the Merger, this Agreement and the
transactions contemplated by this Agreement, including the fees and
disbursements of counsel, financial advisors and accountants,

 

63



--------------------------------------------------------------------------------

shall be paid by the party hereto incurring such fees or expenses; provided that
in the event that the transactions contemplated by this Agreement are
consummated, Parent shall, or shall cause the Company to, pay all Unpaid Sellers
Expenses as part of the Purchase Price in accordance with Section 2.9.

Section 11.5. Construction; Interpretation. The term “this Agreement” means this
Agreement and Plan of Merger together with all Schedules and Exhibits hereto, as
the same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No party hereto, nor its respective counsel,
shall be deemed the drafter of this Agreement for purposes of construing or
enforcing the provisions hereof, and all provisions of this Agreement shall be
construed according to their fair meaning and not strictly for or against any
party, and no presumption or burden of proof will arise favoring or disfavoring
any Person by virtue of its authorship of any provision of this Agreement.
Unless otherwise indicated to the contrary herein by the context or use thereof:
(i) the words, “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole, including the Schedules and Exhibits, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement; (ii) masculine gender shall also include the feminine and
neutral genders, and vice versa; (iii) words importing the singular shall also
include the plural, and vice versa; (iv) the words “include,” “includes” or
“including” shall be deemed to be followed by the words “without limitation”;
(v) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if”; and (vi) the phrase “ordinary course of business” shall mean the ordinary
course of business consistent with past practice.

Section 11.6. Exhibits and Schedules. All Exhibits and Schedules or other
documents expressly incorporated into this Agreement, are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full in
this Agreement. Any item disclosed on any Schedule referenced by a particular
section in this Agreement shall be deemed to have been disclosed with respect to
every other section in this Agreement if the applicability of such disclosure to
such other section is reasonably apparent. The specification of any dollar
amount in the representations or warranties contained in this Agreement or the
inclusion of any specific item in any Schedule is not intended to imply that
such amounts, or higher or lower amounts or the items so included or other
items, are or are not material, and no party shall use the fact of the setting
of such amounts or the inclusion of any such item in any dispute or controversy
as to whether any obligation, items or matter not described herein or included
in a Schedule is or is not material for purposes of this Agreement.

Section 11.7. Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party and its successors and permitted
assigns and, except as provided in Section 6.5, nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Notwithstanding the foregoing, the stockholders and optionholders of
the Company as of immediately prior to the Closing are third party beneficiaries
of ARTICLE X of this Agreement.

 

64



--------------------------------------------------------------------------------

Section 11.8. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any term or other provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable law, all other provisions
of this Agreement shall remain in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision of this Agreement is invalid, illegal or
unenforceable under applicable law, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 11.9. Amendment. Prior to the Effective Time, subject to applicable law
(including the DGCL) and Section 11.10, this Agreement may be amended or
modified only in accordance with Section 6.10 (which, for the avoidance of
doubt, only applies to amendments of the Schedules) or by a written agreement
executed and delivered by duly authorized officers of Parent, Merger Sub and the
Company. After the Effective Time, subject to applicable law (including the
DGCL), this Agreement may be amended or modified only by written agreement
executed and delivered by duly authorized officers of the Surviving Entity and
the Representative. This Agreement may not be modified or amended except as
provided in the immediately preceding two sentences and any purported amendment
by any party or parties hereto effected in a manner which does not comply with
this Section 11.9 shall be void.

Section 11.10. Extension; Waiver. The Company, on behalf of itself and Sellers
(at any time prior to the Closing), and the Representative, on behalf of itself
and Sellers (at any time after the Closing), may (a) extend the time for the
performance of any of the obligations or other acts of Parent, Merger Sub or the
Surviving Entity contained herein, (b) waive any inaccuracies in the
representations and warranties of Parent or Merger Sub contained herein or in
any document, certificate or writing delivered by Parent, Merger Sub or the
Surviving Entity pursuant hereto or (c) waive compliance by Parent, Merger Sub
or the Surviving Entity with any of the agreements or conditions contained
herein. Parent may, at any time, (i) extend the time for the performance of any
of the obligations or other acts of the Company (prior to the Closing), Sellers
or the Representative contained herein, (ii) waive any inaccuracies in the
representations and warranties of the Company (prior to the Closing) and Sellers
contained herein or in any document, certificate or writing delivered by the
Company (prior to the Closing), Sellers or the Representative pursuant hereto or
(iii) waive compliance by the Company (prior to the Closing), Sellers or the
Representative with any of the agreements or conditions contained herein. Any
agreement on the part of any party hereto to any such extension or waiver shall
be valid only if set forth in a written instrument signed on behalf of such
party. Any waiver of any term or condition shall not be construed as a waiver of
any subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition of this Agreement. The failure of any
party hereto to assert any of its rights hereunder shall not constitute a waiver
of such rights.

Section 11.11. Counterparts; Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

 

65



--------------------------------------------------------------------------------

Section 11.12. Obligations of Parent and Merger Sub. The obligations of Parent
and Merger Sub hereunder are jointly and severally guaranteed by each other.

Section 11.13. Waiver of Jury Trial. The parties to this Agreement each hereby
waives, to the fullest extent permitted by law, any right to trial by jury of
any claim, demand, action, or cause of action (i) arising under this Agreement
or (ii) in any way connected with or related or incidental to the dealings of
the parties hereto in respect of this Agreement or any of the transactions
related hereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity, or otherwise. The parties to this Agreement
each hereby agrees and consents that any such claim, demand, action, or cause of
action shall be decided by court trial without a jury and that the parties to
this Agreement may file an original counterpart of a copy of this Agreement with
any court as written evidence of the consent of the parties hereto to the waiver
of their right to trial by jury.

Section 11.14. Jurisdiction and Venue. Each of the parties hereto submits to the
exclusive jurisdiction of any state or federal court sitting in the State of
Delaware, in any action or proceeding arising out of or relating to this
Agreement, agrees that all claims in respect of the action or proceeding may be
heard and determined in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the parties hereto waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto. Each party hereto agrees that service of summons and complaint or any
other process that might be served in any action or proceeding may be made on
such party by sending or delivering a copy of the process to the party to be
served at the address of the party and in the manner provided for the giving of
notices in Section 11.2. Nothing in this Section 11.14, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law. Each party hereto agrees that a final, non-appealable judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law.

Section 11.15. Remedies.

(a) The parties hereto agree that irreparable damage for which monetary damages,
even if available, would not be an adequate remedy, may occur in the event that
the parties hereto do not perform the provisions of this Agreement (including
failing to take such actions as are required of it hereunder to consummate this
Agreement) in accordance with its specified terms or otherwise breach such
provisions. The parties hereto acknowledge and agree that, prior to the valid
termination of this Agreement pursuant to ARTICLE VIII, the Company, the
Representative, Parent and Merger Sub shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which the Company, any Seller, Parent
or Merger Sub is entitled at law or in equity.

 

66



--------------------------------------------------------------------------------

(b) Each of the parties hereto agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that (i) there is
adequate remedy at law or (ii) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Any party hereto seeking an
injunction or injunctions to prevent breaches of this Agreement when expressly
available pursuant to the terms of this Agreement and to enforce specifically
the terms and provisions of this Agreement when expressly available pursuant to
the terms of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

Section 11.16. Guarantee. ARAMARK Corp. hereby absolutely, irrevocably and
unconditionally guarantees to the Company and the Sellers the obligation of
Parent to pay the Purchase Price in accordance with the terms of this Agreement.

*    *    *    *    *

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement and Plan of
Merger to be duly executed on its behalf as of the day and year first above
written.

 

MPBP HOLDINGS, INC.

By:  

/s/ SCOTT MAHOSKY

Name:   Scott Mahosky Title:   Chief Financial Officer. Secretary and Treasurer

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

ARAMARK CLINICAL TECHNOLOGY SERVICES, LLC

By:  

/s/ CHRISTOPHER S. HOLLAND

  Name:   Christopher S. Holland   Title:   Treasurer

RMK TITAN ACQUISITION CORPORATION

By:  

/s/ CHRISTOPHER S. HOLLAND

  Name:   Christopher S. Holland   Title:   Treasurer

ARAMARK CORPORATION, solely for purposes of Section 11.16

By:  

/s/ CHRISTOPHER S. HOLLAND

  Name:   Christopher S. Holland   Title:   Treasurer

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

BERKSHIRE FUND VI, LIMITED PARTNERSHIP

By:  

/s/ CHRISTOPHER J. HADLEY

Name:   Christopher J. Hadley Title:   Managing Director

BERKSHIRE FUND VII, L.P.

By:  

/s/ CHRISTOPHER J. HADLEY

Name:   Christopher J. Hadley Title:   Managing Director

BERKSHIRE FUND VII-A, L.P.

By:  

/s/ CHRISTOPHER J. HADLEY

Name:   Christopher J. Hadley Title:   Managing Director

BERKSHIRE INVESTORS LLC

By:  

/s/ CHRISTOPHER J. HADLEY

Name:   Christopher J. Hadley Title:   Managing Director

BERKSHIRE INVESTORS III LLC

By:  

/s/ CHRISTOPHER J. HADLEY

Name:   Christopher J. Hadley Title:   Managing Director

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

BSR LLC

By:  

/s/ CHRISTOPHER J. HADLEY

Name:   Christopher J. Hadley Title:   Managing Director

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION

By:  

R. KIPP DEVEER

Name:   R. Kipp deVeer Title:   Authorized Signatory

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

THREE CITIES FUND II, L.P.

By:  

/s/ WILLEM DE VOGEL

Name:   Willem de Vogel Title:   Managing Partner

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

THREE CITIES OFFSHORE II, C.V.

By:  

/s/ J. WILLIAM UHRIG

Name:   J. William Uhrig Title:   Managing Partner

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

DAVID WINN

/s/ DAVID WINN

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

FRANCIS VONDER HAAR

/s/ FRANCIS VONDER HAAR

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

MARK SUFFRIDGE

/s/ MARK SUFFRIDGE

 

[Signature Page to Agreement and Plan of Merger]